EXHIBIT 10.1

 

DATREK MILLER INTERNATIONAL, INC.

a Florida corporation

 

PREFERRED STOCK PURCHASE AGREEMENT

 

THIS PREFERRED STOCK PURCHASE AGREEMENT, dated as of November 30, 2005 (the
“Agreement”), is entered into by and among Datrek Miller International, Inc., a
Florida corporation (the “Company”), and Stanford International Bank Ltd., an
Antiguan banking corporation (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemptions from registration provided by
Regulation D (“Regulation D”) promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act; and

 

WHEREAS, upon the terms and conditions of this Agreement, the Purchaser has
agreed to purchase, and the Company wishes to issue and sell, for an aggregate
purchase price of up to $8,000,000 (i) up to 4,000,000 shares of the Company’s
Series B $2.00 Convertible Preferred Stock, $0.001 par value per share (the
“Series B Preferred Stock”), the terms of which are as set forth in the
Certificate of Designation of Series B $2.00 Convertible Preferred Stock
attached hereto as Exhibit A (the “Series B Certificate of Designation”) and
(ii) warrants (the “Warrants”) to purchase an aggregate of up to 2,400,000
shares of the Company’s common stock, $.001 par value per share (the “Common
Stock”), which Warrants will be in the form attached hereto as Exhibit B; and

 

WHEREAS, the Series B Preferred Stock shall be convertible into shares of Common
Stock pursuant to the terms set forth in the Series B Certificate of
Designation, and the Warrants may be exercised for the purchase of Common Stock,
pursuant to the terms set forth therein; and

 

WHEREAS, upon the terms and conditions of this Agreement, the Purchaser has
agreed to subscribe to an additional 500,000 shares of parity preferred stock,
to be designated Series C $2.00 Convertible Preferred Stock when authorized by
the Company (the “Series C Preferred Stock”), and warrants to purchase an
additional 300,000 shares of Common Stock for an aggregate purchase price of
$1,000,000 on the same terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

  1. AGREEMENT TO PURCHASE; PURCHASE PRICE

 

(a) Purchase of Preferred Stock and the Warrants. Subject to the terms and
conditions in this Agreement, the Purchaser hereby agrees to purchase from the
Company, and the Company hereby agrees to issue and sell to the Purchaser (i) up
to 4,000,000 shares of Series B Preferred Stock and (ii) Warrants to purchase up
to 2,400,000 shares of Common Stock based on a ratio of 6/10 Warrant share for
each Series B Preferred Stock share issued, for an aggregate maximum purchase
price of $8,000,000 ($2.00 per share of Series B Preferred Stock), which shall
be payable in immediately available funds on the applicable closing dates as
determined pursuant to Section 1(b) below.

 

(b) Closings. The Series B Preferred Stock and the Warrants to be purchased by
the Purchaser hereunder, in such denominations and such names (provided any name
other than the Purchaser shall be an affiliate of Purchaser or an assignee of
Purchaser) as the Purchaser or its representative, if any, may request the
Company upon at least three business days’ prior notice of any closing, shall be
delivered by or on behalf of the

 

1



--------------------------------------------------------------------------------

Company for the account of the Purchaser, against payment by the Purchaser of
the aggregate purchase price in the form specifically agreed by the parties or
by wire transfer to an account of the Company, by 5:00 PM, Eastern Standard
Time, on the applicable closing date, the first of such closing dates being
immediately upon the execution of this Agreement (the “First Closing Date”) and
any such closing date being referred to herein as a “Closing Date.” The Closing
Dates for the sale of the initial 1,500,000 shares of Series B Preferred Stock
and corresponding Warrants shall be as follows:

 

Closing Date

--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

  

Number of Shares of

Series B Preferred Stock

--------------------------------------------------------------------------------

  

Number of

Warrants

--------------------------------------------------------------------------------

First Closing Date

   $ 700,000    350,000    210,000

November 23, 2005

   $ 700,000    350,000    210,000

December 1, 2005

   $ 600,000    300,000    180,000

December 8, 2005

   $ 500,000    250,000    150,000

December 15, 2005

   $ 500,000    250,000    150,000

TOTAL through December 2005

   $ 3,000,000    1,500,000    900,000

 

Subsequent closings shall occur as and when agreed by the parties in order to
finance the Company’s needs for acquisitions and working capital. The Company
shall submit each sale request (a “Request”) to Purchaser at least two weeks
before the desired Closing Date. In connection with each Request, the Company
shall state the number of shares of Series B Preferred Stock to be sold, in
increments of 50,000 shares, and shall provide to Purchaser the proposed use of
proceeds, together with such information relating to the transaction and the
Company’s business and financial condition as Purchaser shall request. Purchaser
shall have the right to accept or reject any Request in its sole discretion.

 

(c) Purchaser’s Option. Notwithstanding any provision of this Agreement to the
contrary, Purchaser may, at any time within two years from the date of this
Agreement, require the Company to sell to Purchaser, consistent with Sections
1(a) and (b) above, shares of Series B Preferred Stock and the accompanying
Warrants remaining available hereunder in increments of 50,000 shares on two
weeks prior written notice to the Company. In addition, upon the creation of the
Series C Preferred Stock (as described herein), the Purchaser may require the
Company to sell to Purchaser (i) up to 500,000 shares of Series C Preferred
Stock and (ii) Warrants to purchase up to 300,000 shares of Common Stock based
on a ratio of 6/10 Warrant share for each Series C Preferred Stock share issued,
for an aggregate maximum purchase price of $1,000,000 ($2.00 per share of Series
C Preferred Stock).

 

  2. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION

 

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

 

(a) Qualified Investor. The Purchaser is (i) experienced in making investments
of the kind described in this Agreement and the related documents, (ii) able to
afford the entire loss of its investment in the

 

2



--------------------------------------------------------------------------------

Series B Preferred Stock and the Warrants, and (iv) an “Accredited Investor” as
defined in Rule 501(a) of Regulation D and knows of no reason to anticipate any
material change in its financial condition for the foreseeable future.

 

(b) Restricted Securities. The securities are “restricted securities” as defined
in Rule 144 promulgated under the Securities Act. All subsequent offers and
sales by the Purchaser of the Series B Preferred Stock and the Warrants and the
Common Stock issuable upon conversion of the Series B Preferred Stock or
exercise of the Warrants shall be made pursuant to an effective registration
statement under the Securities Act or pursuant to an applicable exemption from
such registration.

 

(c) Reliance on Representations. The Purchaser understands that the Series B
Preferred Stock and the Warrants are being offered and sold to it in reliance
upon exemptions from the registration requirements of the United States federal
securities laws, and that the Company is relying upon the truthfulness and
accuracy of the Purchaser’s representations and warranties, and the Purchaser’s
compliance with its covenants and agreements, each as set forth herein, in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Series B Preferred Stock and the Warrants.

 

(d) Access to Information. The Purchaser (i) has been provided with sufficient
information with respect to the business of the Company for the Purchaser to
determine the suitability of making an investment in the Company and such
documents relating to the Company as the Purchaser has requested and the
Purchaser has carefully reviewed the same, (ii) has been provided with such
additional information with respect to the Company and its business and
financial condition as the Purchaser, or the Purchaser’s agent or attorney, has
requested, and (iii) has had access to management of the Company and the
opportunity to discuss the information provided by management of the Company and
any questions that the Purchaser had with respect thereto have been answered to
the full satisfaction of the Purchaser.

 

(e) Legality. The Purchaser has the requisite corporate power and authority to
enter into this Agreement.

 

(f) Authorization. This Agreement and any related agreements, and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by the Purchaser, and such agreements, when executed and delivered by
each of the Purchaser and the Company will each be a valid and binding agreement
of the Purchaser, enforceable in accordance with their respective terms, except
to the extent that enforcement of each such agreement may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditors rights
generally and to general principles of equity.

 

(g) Adequate Resources. The Purchaser, or an affiliate of the Purchaser, has
sufficient liquid assets to deliver the aggregate purchase price during the term
of the Agreement.

 

(h) Investment. The Purchaser is acquiring the Series B Preferred Stock and the
Warrants for investment for the Purchaser’s own account, not as a nominee or
agent, and not with the view to, or for resale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
such Series B Preferred Stock or Warrants. The Purchaser is aware of the limits
on resale imposed by virtue of the transaction contemplated by this Agreement
and is aware that the Series B Preferred Stock and the Warrants will bear
restrictive legends.

 

(i) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Purchaser (as defined herein), currently threatened
against the Purchaser that questions the validity of the Primary Documents (as
defined below) or the right of Purchaser to enter into any such agreements or to
consummate the transactions contemplated hereby and thereby, nor, to the
Knowledge of Purchaser, is there any basis for the foregoing. All references to
the “Knowledge” means the actual knowledge of the person in question or the
knowledge such person could reasonably be expected to have each after reasonable
investigation and due diligence.

 

3



--------------------------------------------------------------------------------

(j) Broker’s Fees and Commissions. Neither the Purchaser nor any of its
officers, partners, employees or agents has employed any investment banker,
broker, or finder in connection with the transactions contemplated by the
Primary Documents.

 

  3. REPRESENTATIONS OF THE COMPANY

 

The Company represents and warrants to, and covenants and agrees with, the
Purchaser that:

 

(a) Organization. The Company is a corporation duly organized and validly
existing and in good standing under the laws of the State of Florida and has all
requisite corporate power and authority to carry on its business as now
conducted. The Company has no other interest in any other entities except for
its wholly-owned subsidiaries Datrek Professional Bags, Inc. and Miller Golf
Company. The Company is duly qualified as a foreign corporation and in good
standing in all jurisdictions in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification. The minute books and stock record books and other
similar records of the Company have been provided or made available to the
Purchaser or its counsel prior to the execution of this Agreement, are complete
and correct in all material respects and have been maintained in accordance with
sound business practices. Such minute books contain true and complete records of
all actions taken at all meetings and by all written consents in lieu of
meetings of the directors, stockholders and committees of the board of directors
of the Company from the date of organization through the date hereof. The
Company has, prior to the execution of this Agreement, delivered to the
Purchaser true and complete copies of the Company’s Articles of Incorporation,
and Bylaws, each as amended through the date hereof. The Company is not in
violation of any provisions of its Articles of Incorporation or Bylaws.

 

(b) Capitalization. On the date hereof, the authorized capital of the Company
consists of: (i) 1,000,000,000 shares of Common Stock, par value $0.001 per
share, of which 11,222,183 shares are issued and outstanding and (ii) 5,000,000
shares of preferred stock, par value $0.001 per share, of which 1,000,000 are
issued and outstanding. The Company’s filings with the Commission (the
“Commission Filings”) accurately disclose the outstanding capital stock of the
Company and all outstanding options, warrants, notes, or any other rights or
instruments which would entitle the holder thereof to acquire shares of the
Common Stock or other equity interests in the Company upon conversion or
exercise, setting forth for each such holder the type of security, number of
equity shares covered thereunder, the exercise or conversion price thereof, the
vesting schedule thereof (if any), and the issuance date and expiration date
thereof. Other than as disclosed in the Commission Filings, there are no
outstanding rights, agreements, arrangements or understandings to which the
Company is a party (written or oral) which would obligate the Company to issue
any equity interest, option, warrant, convertible note, or other types of
securities or to register any shares in a registration statement filed with the
Commission. Other than as disclosed in the Commission Filings, there is no
agreement, arrangement or understanding between or among any entities or
individuals which affects, restricts or relates to voting, giving of written
consents, dividend rights or transferability of shares with respect to any
voting shares of the Company, including without limitation any voting trust
agreement or proxy. The Commission Filings accurately disclose all the shares
subject to “lock-up” or similar agreements or arrangements by which any equity
shares are subject to resale restrictions and the Company has provided the
Purchaser complete and accurate copies of all such agreements, which agreements
are in full force and effect. Except as set forth in the Commission Filings,
there are no outstanding obligations of the Company to repurchase, redeem or
otherwise acquire for value any outstanding shares of capital stock or other
ownership interests of the Company or to provide funds to or make any investment
(in the form of a loan, capital contribution or otherwise) in any other entity.
There are no anti-dilution or price adjustment provisions regarding any security
issued by the Company (or in any agreement providing rights to security holders)
that will be triggered by the issuance of the Securities (as defined below).

 

(c) Concerning the Common Stock, the Preferred Stock and the Warrants. The
Series B Preferred Stock, the Warrants and the Common Stock issuable upon
conversion of the Series B Preferred Stock and upon exercise of the Warrants
when issued, shall be duly and validly issued, fully paid and non-assessable and
will not subject the holder thereof to personal liability by reason of being
such a holder.

 

(d) Authorized Shares. The Company shall have available a sufficient number of
authorized and unissued shares of Common Stock as may be necessary to effect
conversion of the Series B Preferred Stock and the exercise of the Warrants. The
Company understands and acknowledges the potentially dilutive effect

 

4



--------------------------------------------------------------------------------

to the Common Stock of the issuance of shares of Common Stock upon the
conversion of the Series B Preferred Stock and the exercise of the Warrants. The
Company further acknowledges that its obligation to issue shares of Common Stock
upon conversion of the Series B Preferred Stock and upon exercise of the
Warrants is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

 

(e) Legality. The Company has the requisite corporate power and authority to
enter into this Agreement, and to issue and deliver the Series B Preferred
Stock, the Warrants and the Common Stock issuable upon conversion of the Series
B Preferred Stock and the exercise of the Warrants.

 

(f) Transaction Agreements. This Agreement, the Warrants, the Registration
Rights Agreement (as defined below) and the Series B Certificate of Designation
(collectively, the “Primary Documents”), and the transactions contemplated
hereby and thereby, have been duly and validly authorized by the Company; this
Agreement has been duly executed and delivered by the Company and this Agreement
is, and the other Primary Documents, when executed and delivered by the Company,
will each be, a valid and binding agreement of the Company, enforceable in
accordance with their respective terms, except to the extent that enforcement of
each of the Primary Documents may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and to general
principles of equity.

 

(g) Financial Statements. The financial statements and related notes thereto
contained in the Company’s filings with the Commission (the “Company
Financials”) are correct and complete in all material respects, comply in all
material respects with the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations of the Commission promulgated
thereunder and have been prepared in accordance with United States generally
accepted accounting principles applied on a basis consistent throughout the
periods indicated and consistent with each other. The Company Financials present
fairly and accurately the financial condition and operating results of the
Company in all material respects as of the dates and during the periods
indicated therein and are consistent with the books and records of the Company.
Except as set forth in the Company Financials, the Company has no material
liabilities, contingent or otherwise, other than liabilities disclosed on the
balance sheet as of June 30, 2005. Since October 15, 2004, there has been no
change in any accounting policies, principles, methods or practices, including
any change with respect to reserves (whether for bad debts, contingent
liabilities or otherwise), of the Company.

 

(h) Commission Filings. The Company has made all filings with the Commission
that it has been required to make under the Securities Act and the Exchange Act
and has furnished or made available to the Purchaser true and complete copies of
all the documents it has filed with the Commission since its inception, all in
the forms so filed. As of their respective filing dates, such filings already
filed by the Company or to be filed by the Company after the date hereof but
before the First Closing Date complied or, if filed after the date hereof, will
comply in all material respects with the requirements of the Securities Act and
the Exchange Act, and the rules and regulations of the Commission promulgated
thereunder, as the case may be, and none of the filings with the Commission
contained or will contain any untrue statement of a material fact or omitted or
will omit any material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances in which they were
made, not misleading, except to the extent such filings have been all prior to
the date of this Agreement corrected, updated or superseded by a document
subsequently filed with Commission.

 

(i) Non-Contravention. The execution and delivery of this Agreement and each of
the other Primary Documents, and the consummation by the Company of the
transactions contemplated by this Agreement and each of the other Primary
Documents, do not and will not conflict with, or result in a breach by the
Company of, or give any third party any right of termination, cancellation,
acceleration or modification in or with respect to, any of the terms or
provisions of, or constitute a default under, (A) its Articles of Incorporation
or Bylaws, as amended through the date hereof, (B) any material indenture,
mortgage, deed of trust, lease or other agreement or instrument to which the
Company is a party or by which it or any of its properties or assets are bound,
or (C) any existing applicable law, rule, or regulation or any applicable
decree, judgment or order of any court or federal, state, securities industry or
foreign regulatory body, administrative agency, or any other governmental body
having jurisdiction over the Company or any of their properties or assets
(collectively, “Legal Requirements”), other than those which have been waived or
satisfied on or prior to the First Closing Date.

 

5



--------------------------------------------------------------------------------

(j) Approvals and Filings. Other than the completion of the filing of the Series
B Certificate of Designation, no authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the entry into or the performance of this Agreement and the
other Primary Documents.

 

(k) Compliance with Legal Requirements. Except as disclosed in the Commission
Filings, the Company has not violated in any material respect, and is not
currently in material default under, any Legal Requirement applicable to the
Company, or any of the assets or properties of the Company, where such violation
could reasonably be expected to have material adverse effect on the business or
financial condition of the Company.

 

(l) Absence of Certain Changes. Since January 1, 2005, except as previously
disclosed in the Commission Filings, there has been no material adverse change
nor any material adverse development in the business, properties, operations,
financial condition, prospects, outstanding securities or results of operations
of the Company, and no event has occurred or circumstance exists that may result
in such a material adverse change.

 

(m) Indebtedness to Officers, Directors and Stockholders. Except as disclosed in
the Commission Filings, the Company is not indebted to any of the Company’s
stockholders, officers or directors or their Affiliates in any amount whatsoever
(including, without limitation, any deferred compensation, salaries or rent
payable).

 

(n) Relationships with Related Persons. Except as disclosed in the Commission
Filings, no officer, director, or principal stockholder of the Company nor any
Related Person (as defined below) of any of the foregoing has, or since October
15, 2004, has had, any interest in any property (whether real, personal, or
mixed and whether tangible or intangible) used in or pertaining to the business
of the Company. Except disclosed in the Commission Filings, no officer,
director, or principal stockholder of the Company nor any Related Person of the
any of the foregoing is, or since October 15, 2004, has owned an equity interest
or any other financial or profit interest in, a Person (as defined below) that
has (i) had business dealings or a material financial interest in any
transaction with the Company, or (ii) engaged in competition with the Company
with respect to any line of the merchandise or services of such company (a
“Competing Business”) in any market presently served by such company except for
ownership of less than one percent of the outstanding capital stock of any
Competing Business that is publicly traded on any recognized exchange or in the
over-the-counter market. Except as disclosed in the Commission Filings, no
director, officer, or principal stockholder of the Company nor any Related
Person of any of the foregoing is a party to any Contract with, or has claim or
right against, the Company. As used in this Agreement, “Person” means any
individual, corporation (including any non-profit corporation), general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or any governmental
body; “Related Person” means, (X) with respect to a particular individual,
(a) each other member of such individual’s Family (as defined below); (b) any
Person that is directly or indirectly controlled by such individual or one or
more members of such individual’s Family; (c) any Person in which such
individual or members of such individual’s Family hold (individually or in the
aggregate) a Material Interest (as defined below); and (d) any Person with
respect to which such individual or one or more members of such individual’s
Family serves as a director, officer, partner, executor, or trustee (or in a
similar capacity); (Y) with respect to a specified Person other than an
individual, (a) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person; (b) any Person that holds a Material Interest in such
specified Person; (c) each Person that serves as a director, officer, partner,
executor, or trustee of such specified Person (or in a similar capacity);
(d) any Person in which such specified Person holds a Material Interest; (e) any
Person with respect to which such specified Person serves as a general partner
or a trustee (or in a similar capacity); and (f) any Related Person of any
individual described in clause (b) or (c). For purposes of the foregoing
definition, (a) the “Family” of an individual includes (i) the individual,
(ii) the individual’s spouse and former spouses, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least 1% of the outstanding voting power of a
Person or equity securities or other equity interests representing at least 1%
of the outstanding equity securities or equity securities in a Person.

 

(o) Title to Properties; Liens and Encumbrances. The Company has good and
marketable title to all of its material properties and assets, both real and
personal, and has good title to all its leasehold interests.

 

6



--------------------------------------------------------------------------------

Except as disclosed in the Commission Filings, all material properties and
assets reflected in the Company Financials are free and clear of all
Encumbrances (as defined below) except liens for current Taxes not yet due. As
used in this Agreement, “Encumbrance” means any charge, claim, community
property interest, condition, equitable interest, lien, pledge, security
interest, right of first refusal, or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

 

(p) Permits. The Company has all permits, licenses and any similar authority
necessary for the conduct of its business as now conducted, the lack of which
would materially and adversely affect the business or financial condition of
such company. The Company is not in default in any respect under any of such
permits, licenses or similar authority.

 

(q) Absence of Litigation. Except as disclosed in the Commission Filings, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board or body, or arbitration tribunal pending or, to the Knowledge of
the Company, threatened, against or affecting the Company, in which an
unfavorable decision, ruling or finding would have a material adverse effect on
the properties, business, condition (financial or other) or results of
operations of the Company, taken as a whole, or the transactions contemplated by
the Primary Documents, or which would adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, the Primary Documents. All references to the “Knowledge of
the Company” in this Agreement shall mean the actual knowledge of the Company or
the knowledge that the Company could reasonably be expected to have, after
reasonable investigation and due diligence.

 

(r) No Default. The Company is not in default in the performance or observance
of any obligation, covenant or condition contained in any indenture, mortgage,
deed of trust or other instrument or agreement to which it is a party or by
which it or its property may be bound.

 

(s) Taxes.

 

(i) All Tax Returns (as defined below) required to have been filed by or with
respect to the Company (including any extensions) have been filed. All such Tax
Returns are true, complete and correct in all material respects. All Taxes (as
defined below) due and payable by the Company, whether or not shown on any Tax
Return, or claimed to be due by any Taxing Authority (as defined below), have
been paid or accrued on the balance sheet included in the Company’s latest
filing with the Commission.

 

(ii) The Company does not have any material liability for Taxes outstanding
other than as reflected in the balance sheet included in the Company’s latest
filing with the Commission or incurred subsequent to the date of such filing in
the ordinary course of business. The unpaid Taxes of the Company (i) did not, as
of the most recent fiscal month end, exceed by any material amount the reserve
for liability for income tax (other than the reserve for deferred taxes
established to reflect timing differences between book and tax income) set forth
on the face of the balance sheet included in the Company’s latest filing with
the Commission, and (ii) will not exceed by any material amount that reserve as
adjusted for operations and transactions through the First Closing Date.

 

(iii) The Company is not a party to any agreement extending the time within
which to file any Tax Return. No claim has ever been made by a Taxing Authority
of any jurisdiction in which the Company does not file Tax Returns that the
Company is or may be subject to taxation by that jurisdiction.

 

(iv) The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, creditor or
independent contractor.

 

(v) There has been no action by any Taxing Authority in connection with
assessing additional Taxes against, or in respect of, the Company for any past
period. There is no dispute or claim concerning any Tax liability of the Company
either (i) claimed, raised or, to the Knowledge of the Company, threatened by
any Taxing Authority or (ii) of which the Company is otherwise aware. There are
no liens for Taxes upon the assets and properties of the Company other than
liens for Taxes not yet due. None of the Tax Returns of the Company have been
audited or examined by Taxing Authorities, and none of the Tax Returns of the
Company currently are the subject of audit or examination. The Company has made
available to the Purchaser complete and correct copies of all federal, state,
local and foreign income Tax Returns filed by, and all Tax examination reports
and statements of deficiencies assessed against or agreed to by, the Company
since the fiscal year ended December 31, 1998.

 

7



--------------------------------------------------------------------------------

(vi) There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any Tax Returns required to be filed by, or
which include or are treated as including, the Company or with respect to any
Tax assessment or deficiency affecting the Company.

 

(vii) The Company has not received any written ruling related to Taxes or
entered into any agreement with a Taxing Authority relating to Taxes.

 

(viii) The Company does not have any liability for the Taxes of any person or
entity other than the Company (i) under Section 1.1502-6 of the Treasury
regulations (or any similar provision of state, local or foreign Legal
Requirements), (ii) as a transferee or successor, (iii) by contract or
(iv) otherwise.

 

(ix) The Company (i) has not agreed to make nor is required to make any
adjustment under Section 481 of the Internal Revenue Code by reason of a change
in accounting method and (ii) is not a “consenting corporation” within the
meaning of Section 341(f)(1) of the Internal Revenue Code.

 

(x) The Company is not a party to or bound by any obligations under any tax
sharing, tax allocation, tax indemnity or similar agreement or arrangement.

 

(xi) The Company is not involved in, subject to, or a party to any joint
venture, partnership, contract or other arrangement that is treated as a
partnership for federal, state, local or foreign Tax purposes.

 

(xii) The Company was not included nor is includible, in the Tax Return of any
other entity.

 

As used in this Agreement, a “Tax Return” means any return, report, information
return, schedule, certificate, statement or other document (including any
related or supporting information) filed or required to be filed with, or, where
none is required to be filed with a Taxing Authority, the statement or other
document issued by, a Taxing Authority in connection with any Tax; “Tax” means
any and all taxes, charges, fees, levies or other assessments, including,
without limitation, income, gross, receipts, excise, real or personal property,
sales, withholding, social security, retirement, unemployment, occupation, use,
service, service use, license, net worth, payroll, franchise, transfer and
recording taxes, fees and charges, imposed by Taxing Authority, whether computed
on a separate, consolidated, unitary, combined or any other basis; and such term
includes any interest whether paid or received, fines, penalties or additional
amounts attributable to, or imposed upon, or with respect to, any such taxes,
charges, fees, levies or other assessments; and “Taxing Authority” means any
governmental agency, board, bureau, body, department or authority of any United
States federal, state or local jurisdiction or any foreign jurisdiction, having
or purporting to exercise jurisdiction with respect to any Tax.

 

(t) Certain Prohibited Activities. Neither the Company nor any of its directors,
officers or other employees has (i) used any Company funds for any unlawful
contribution, endorsement, gift, entertainment or other unlawful expense
relating to any political activity, (ii) made any direct or indirect unlawful
payment of Company funds to any foreign or domestic government official or
employee, (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other similar payment to any person.

 

(u) Agent Fees. The Company has not incurred any liability for any finder’s or
brokerage fees or agent’s commissions in connection with the transactions
contemplated by this Agreement.

 

(v) Employee Benefits. Except for its 401(K) plan, the Company does not have,
and has not at any time since December 31, 1998 had, Plans (as defined below).
As used in this Agreement, “Plan” means (i) each of the “employee benefit plans”
(as such term is defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974 (“ERISA”)), of which any of the Company or any member of
the same controlled group of businesses as the Company within the meaning of
Section 4001(a)(14) of ERISA (an “ERISA Affiliate”) is or ever was a sponsor or

 

8



--------------------------------------------------------------------------------

participating employer or as to which the Company or any of its ERISA Affiliates
makes contributions or is required to make contributions, and (ii) except as
disclosed in the Commission Filings, any similar employment, severance or other
arrangement or policy of any of the Company or any of its ERISA Affiliates
(whether written or oral) providing for health, life, vision or dental insurance
coverage (including self-insured arrangements), workers’ compensation,
disability benefits, supplemental unemployment benefits, vacation benefits or
retirement benefits, fringe benefits, or for profit sharing, deferred
compensation, bonuses, stock options, stock appreciation or other forms of
incentive compensation or post-retirement insurance, compensation or benefits.

 

(w) Private Offering. Subject to the accuracy of the Purchaser’s representations
and warranties set forth in Section 2 hereof, (i) the offer, sale and issuance
of the Series B Preferred Stock and the Warrants, (ii) the issuance of Common
Stock pursuant to the conversion and/or exercise of such securities into shares
of Common Stock, each as contemplated by the Primary Documents, are exempt from
the registration requirements of the Securities Act. The Company agrees that
neither the Company nor anyone acting on its behalf will offer any of the Series
B Preferred Stock, the Warrants or any similar securities for issuance or sale,
or solicit any offer to acquire any of the same from anyone so as to render the
issuance and sale of such securities subject to the registration requirements of
the Securities Act. The Company has not offered or sold the Series B Preferred
Stock or the Warrants by any form of general solicitation or general
advertising, as such terms are used in Rule 502(c) under the Securities Act.

 

  4. CERTAIN COVENANTS, ACKNOWLEDGMENTS AND RESTRICTIONS

 

(a) Transfer Restrictions. The Purchaser acknowledges that (i) neither the
Series B Preferred Stock, the Warrants nor the Common Stock issuable upon
conversion of the Series B Preferred Stock or upon exercise of the Warrants have
been registered under the Securities Act, and such securities may not be
transferred unless (A) subsequently registered thereunder or (B) they are
transferred pursuant to an exemption from such registration, and (ii) any sale
of the Series B Preferred Stock, the Warrants or the Common Stock issuable upon
conversion, exercise or exchange thereof (collectively, the “Securities”) made
in reliance upon Rule 144 under the Securities Act (“Rule 144”) may be made only
in accordance with the terms of said Rule 144. The provisions of Section 4 and 4
hereof, together with the rights of the Purchaser under this Agreement and the
other Primary Documents, shall be binding upon any subsequent transferee of the
Series B Preferred Stock and the Warrants.

 

(b) Restrictive Legend. The Purchaser acknowledges and agrees that, until such
time as the Securities shall have been registered under the Securities Act or
the Purchaser demonstrates to the reasonable satisfaction of the Company and its
counsel that such registration shall no longer be required, such Securities may
be subject to a stop-transfer order placed against the transfer of such
Securities, and such Securities shall bear a restrictive legend in substantially
the following form:

 

THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.

 

(c) Filings. The Company undertakes and agrees that it will make all required
filings in connection with the sale of the Securities to the Purchaser as
required by federal and state laws and regulations, or by any domestic
securities exchange or trading market, and if applicable, the filing of a notice
on Form D (at such time and in such manner as required by the rules and
regulations of the Commission), and to provide copies thereof to the Purchaser
promptly after such filing or filings. With a view to making available to the
holders of the Securities the benefits of Rule 144 and any other rule or
regulation of the Commission that may at any time permit such holder to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-3 or Form SB-2, the Company shall (a) at all times make
and keep public information available, as those terms are understood and defined
in Rule 144, (b) file on a timely basis with the Commission all information that
the Commission may require under either of Section 13 or Section 15(d) of the
Exchange Act and, so long as it is required to file such information, take all
actions that may be required as a condition to the availability of Rule 144

 

9



--------------------------------------------------------------------------------

(or any successor exemptive rule hereafter in effect) with respect to the Common
Stock; and (d) furnish to any holder of the Securities forthwith upon request
(i) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144, (ii) a copy of the most recent annual or quarterly
report of the Company as filed with the Commission, and (iii) any other reports
and documents that a holder of the Securities may reasonably request in order to
avail itself of any rule or regulation of the Commission allowing such holder to
sell any such Securities without registration.

 

(d) Reservation of Common Stock. The Company will at all times have authorized
and reserved for the purpose of issuance a sufficient number of shares of Common
Stock to provide for the conversion of the Series B Preferred Stock, the Series
C Preferred Stock (after its issuance) and the exercise of the Warrants.

 

(e) Registration Requirement. On the First Closing Date, the holders of the
Securities and the Company shall execute a registration rights agreement in the
form attached hereto as Exhibit C (the “Registration Rights Agreement”).

 

(f) Return of Certificates on Conversion and Warrants on Exercise.

 

(i) Upon any conversion by the Purchaser of less than all of the Series B
Preferred Stock pursuant to the terms of the Series B Certificate of
Designation, the Company shall issue and deliver to the Purchaser, within seven
business days of the date of conversion, a new certificate or certificates for,
as applicable, the total number of shares of the Series B Preferred Stock, which
the Purchaser has not yet elected to convert (with the number of and
denomination of such new certificate(s) designated by the Purchaser).

 

(ii) Upon any partial exercise by the Purchaser of the Warrants, the Company
shall issue and deliver to the Purchaser, within seven business days of the date
on which the Warrants is exercised, new Warrants representing the number of
adjusted shares of Common Stock covered thereby, in accordance with the terms
thereof.

 

(g) Replacement Certificates and Warrants.

 

(i) The certificate(s) representing the shares of the Series B Preferred Stock
held by the Purchaser shall be exchangeable, at the option of the Purchaser at
any time and from time to time at the office of Company, for certificates with
different denominations representing, as applicable, an equal aggregate number
of shares of the Series B Preferred Stock as requested by the Purchaser upon
surrendering the same. No service charge will be made for such registration or
transfer or exchange.

 

(ii) The Warrants will be exchangeable, at the option of the Purchaser, at any
time and from time to time at the office of the Company, for other Warrants of
different denominations entitling the holder thereof to purchase in the
aggregate the same number of shares of Common Stock as are purchasable under
such Warrants. No service charge will be made for such transfer or exchange.

 

(h) Authorization of Series C Preferred Stock

 

Promptly after the First Closing Date, the Board of Directors of the Company
shall use commercially reasonable efforts to amend the Company’s articles of
incorporation to authorize the creation of the Series C Preferred Stock
including taking all steps necessary to have such amendment approved by the
shareholders of the Company. Purchaser shall take such actions as may be
reasonably required to support such shareholder approval.

 

  5. CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE THE SHARES AND THE WARRANT

 

The Purchaser understands that the Company’s obligation to issue the Series B
Preferred Stock and the Warrants on each Closing Date to the Purchaser pursuant
to this Agreement is conditioned upon the following, unless waived in writing by
the Company:

 

(a) The accuracy on each Closing Date of the representations and warranties of
the Purchaser contained in this Agreement as if made on each Closing Date and
the performance by the Purchaser on or before each Closing Date of all covenants
and agreements of the Purchaser required to be performed on or before each
Closing Date.

 

10



--------------------------------------------------------------------------------

(b) The absence or inapplicability on each Closing Date of any and all laws,
rules or regulations prohibiting or restricting the transactions contemplated
hereby, or requiring any consent or approval, except for any stockholder or
Board of Director approval or consent contemplated herein, which shall not have
been obtained.

 

(c) All regulatory approvals or filings, if any, on each Closing Date necessary
to consummate the transactions contemplated by this Agreement shall have been
made as of each Closing Date.

 

(d) The receipt of good funds as of each Closing Date.

 

  6. CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE THE SHARES AND THE
WARRANT

 

The Company understands that the Purchaser’s obligation to purchase the Series B
Preferred Stock and the Warrants on each Closing Date pursuant to Sections 1(a)
and 1(b) above is conditioned upon each of the following, unless waived in
writing by the Purchaser:

 

(a) The Purchaser shall have completed to its satisfaction its due diligence
review of the Company, the Company’s business, assets and liabilities, the
Company shall have furnished to the Purchaser and its representatives, such
information as may be reasonably requested by them, and the Purchaser shall have
approved the use of proceeds of the sale in its sole discretion.

 

(b) The accuracy on each Closing Date of the representations and warranties of
the Company contained in this Agreement as if made on such Closing Date, and the
performance by the Company on or before such Closing Date of all covenants and
agreements of the Company required to be performed on or before the First
Closing Date or such other Closing Date.

 

(c) The Company shall have executed and delivered to the Purchaser (i) the
shares of Series B Preferred Stock and (ii) the Warrants required, with respect
to each Closing Date.

 

(d) On each Closing Date, the Purchaser shall have received from the Company
such other certificates and documents as it or its representatives, if
applicable, shall reasonably request, and all proceedings taken by the Company
or the Board of Directors of the Company, as applicable, in connection with the
Primary Documents contemplated by this Agreement and the other Primary Documents
and all documents and papers relating to such Primary Documents shall be
satisfactory to the Purchaser.

 

(e) All regulatory approvals or filings, if any, necessary to consummate the
transactions contemplated by this Agreement shall have been made as of each
Closing Date.

 

(f) The Company shall have received a Closing Certificate substantially in the
form attached hereto as Exhibit D.

 

(g) With respect to the First Closing Date only, the Company shall have
reimbursed the Purchaser the expenses incurred in connection with the
negotiation or performance of this Agreement pursuant to Section 7 hereof.

 

11



--------------------------------------------------------------------------------

  7. FEES AND EXPENSES

 

The Company shall bear its own costs, including attorney’s fees, incurred in the
negotiation of this Agreement and consummating of the transactions contemplated
herein and the corporate proceedings of the Company in contemplation hereof and
thereof. At the First Closing Date, the Company shall reimburse the Purchaser
for all of the Purchaser’s reasonable out-of-pocket expenses incurred in
connection with the negotiation or performance of this Agreement, including
without limitation reasonable fees and disbursements of counsel to the
Purchaser.

 

  8. SURVIVAL

 

The agreements, covenants, representations and warranties of the Company and the
Purchaser shall survive the execution and delivery of this Agreement and the
delivery of the Securities hereunder for a period of two years from the date of
the Final Closing Date, except that:

 

(a) the Company’s representations and warranties regarding Taxes contained in
Section 3(s) of this Agreement shall survive as long as the Company remains
statutorily liable for any obligation referenced in Section 3(s), and

 

(b) the Company’s representations and warranties contained in Section 3(b) shall
survive until the Purchaser and any of its affiliates are no longer holders of
any of the Securities purchased hereunder.

 

  9. INDEMNIFICATION

 

(a) Each of the Company and the Purchaser (each in such capacity under this
section, the “Indemnifying Party”) agrees to indemnify the other party and each
officer, director, employee, agent, partner, stockholder, member and affiliate
of such other party (collectively, the “Indemnified Parties”) for, and hold each
Indemnified Party harmless from and against: (i) any and all damages, losses,
claims, diminution in value and other liabilities of any and every kind,
including, without limitation, judgments and costs of settlement, and (ii) any
and all reasonable out-of-pocket costs and expenses of any and every kind,
including, without limitation, reasonable fees and disbursements of counsel for
such Indemnified Parties (all of which expenses periodically shall be reimbursed
as incurred), in each case, arising out of or suffered or incurred in connection
with any of the following, whether or not involving a third party claim: (a) any
misrepresentation or any breach of any warranty made by the Indemnifying Party
herein or in any of the other Primary Documents, (b) any breach or
non-fulfillment of any covenant or agreement made by the Indemnifying Party
herein or in any of the other Primary Documents, or (c) any claim relating to or
arising out of a violation of applicable federal or state securities laws by the
Indemnifying Party in connection with the sale or issuance of the Series B
Preferred Stock or Warrants by the Indemnifying Party to the Indemnified Party
(collectively, the “Indemnified Liabilities”). To the extent that the foregoing
undertaking by the Indemnifying Party may be unenforceable for any reason, the
Indemnifying Party shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

No indemnification shall be payable in respect of any Indemnified Liability
(i) where the claiming Indemnified Party had actual knowledge of or notice from
information set forth in the schedules hereto of the facts giving rise to such
Indemnified Liability prior to the First Closing Date or (ii) where such
Indemnified Party entered into a settlement of an Indemnified Liability without
the prior written consent of the applicable Indemnifying Party.

 

  10. NOTICES

 

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
to each of the other parties thereunto entitled at the following addresses, or
at such other addresses as a party may designate by five days advance written
notice to each of the other parties hereto.

 

12



--------------------------------------------------------------------------------

Company:      Datrek Miller International, Inc.        835 Bill Jones Industrial
Drive        Springfield, Tennessee 37172        Attention: Michael S. Hedge,
Chief Executive Officer        Telephone:   615-384-1230        Facsimile:  
615-384-1290 with a copy to:      Adorno & Yoss LLP        2525 Ponce de Leon
Boulevard, 4th Floor        Coral Gables, Florida 33134        Attention: Seth
P. Joseph        Telephone:   305-460-1469        Facsimile:   305-460-1422
Purchaser:      Stanford International Bank Ltd.        6075 Poplar Avenue  
     Memphis, Tennessee 38119        Attention: James M. Davis, President       
Telephone:   901-680-5260        Facsimile:   901-680-5265 with a copy to:     
Stanford Financial Group        5050 Westheimer Road        Houston, Texas 77056
       Attention: Mauricio Alvarado, Esq.        Telephone   713-964-5145       
Facsimile:   713-964-5245

 

  11. GOVERNING LAW; JURISDICTION

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Florida, without regard to its principles of conflict of laws.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any party in the
federal courts of Florida or the state courts of the State of Florida,
Miami-Dade County and each of the parties consents to the jurisdiction of such
courts and hereby waives, to the maximum extent permitted by law, any objection,
including any objections based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions.

 

  12. MISCELLANEOUS

 

(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, together with the other Primary Documents, including any
certificate, schedule, exhibit or other document delivered pursuant to their
terms, constitutes the entire agreement among the parties hereto with respect to
the subject matters hereof and thereof, and supersedes all prior agreements and
understandings, whether written or oral, among the parties with respect to such
subject matters.

 

(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.

 

(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.

 

13



--------------------------------------------------------------------------------

(d) Construction. This Agreement and each of the Primary Documents have been
entered into freely by each of the parties, following consultation with their
respective counsel, and shall be interpreted fairly in accordance with its
respective terms, without any construction in favor of or against either party.

 

(e) Binding Effect of Agreement. This Agreement shall inure to the benefit of,
and be binding upon the successors and assigns of each of the parties hereto,
including any transferees of the Series B Preferred Stock and the Warrants.

 

(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or unenforceability of this Agreement in any other jurisdiction.

 

(g) Attorneys’ Fees. If any action should arise between the parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.

 

(h) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of this Agreement.

 

(i) Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original and all of which, when taken together, will
be deemed to constitute one and the same agreement.

 

[Signatures Begin on Following Page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned as of the 30th day of November, 2005.

 

DATREK MILLER INTERNATIONAL, INC. By:  

/s/ Michael S. Hedge

--------------------------------------------------------------------------------

    Michael S. Hedge     Chief Executive Officer STANFORD INTERNATIONAL BANK
LTD. By:  

/s/ James M. Davis

--------------------------------------------------------------------------------

    James M. Davis     Chief Financial Officer

 

15



--------------------------------------------------------------------------------

EXHIBIT INDEX

 

EXHIBIT A    CERTIFICATE OF DESIGNATION OF SERIES B $2.00 CONVERTIBLE PREFERRED
STOCK EXHIBIT B    FORM OF WARRANT EXHIBIT C    REGISTRATION RIGHTS AGREEMENT
EXHIBIT D    CLOSING CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT A

 

DATREK MILLER INTERNATIONAL, INC.

a Florida corporation

 

CERTIFICATE OF DESIGNATION

 

OF

 

SERIES B $2.00 CONVERTIBLE PREFERRED STOCK

 

Pursuant to the Florida Business Corporation Act, the undersigned, being an
officer of Datrek Miller International, Inc., a Florida corporation (the
“Corporation”), does hereby certify that the following resolution was adopted by
the unanimous consent of the Corporation’s board of directors (the “Board”)
authorizing the creation and issuance of 4,000,000 shares of Series B $2.00
Convertible Preferred Stock:

 

RESOLVED, that pursuant to authority expressly granted to and vested in the
Board by the Articles of Incorporation, as amended, of the Corporation, the
Board hereby creates 4,000,000 shares of Series B $2.00 Convertible Preferred
Stock of the Corporation and authorizes the issuance thereof, and hereby fixes
the designation thereof, and the voting powers, preferences and relative,
participating, optional and other special rights, and the qualifications,
limitations or restrictions thereon (in addition to the designation, preferences
and relative, participating and other special rights, and the qualifications,
limitations or restrictions thereof, set forth in the Articles of Incorporation,
as amended, of the Corporation, which are applicable to the preferred stock, if
any) as follows:

 

1. Designation. The series of preferred stock shall be designated and known as
“Series B $2.00 Convertible Preferred Stock” (the “Series B Preferred Stock”).
The number of shares constituting the Series B Preferred Stock shall be
4,000,000. Each share of the Series B Preferred Stock shall have a stated value
equal to $2.00 (the “Stated Value”).

 

2. Conversion Rights. The Series B Preferred Stock shall be convertible into the
common stock, $0.001 par value, of the Corporation (“Common Stock”) as follows:

 

(a) Optional Conversion. Subject to and upon compliance with the provisions of
this Section 2, a holder of any shares of the Series B Preferred Stock (a
“Holder”) shall have the right, at such Holder’s option at any time, to convert
any of such shares of the Series B Preferred Stock held by the Holder into fully
paid and non-assessable shares of the Common Stock at the then Conversion Rate
(as defined herein).

 

(b) Automatic Conversion. Each share of Series B Preferred Stock shall
automatically be converted into shares of Common Stock at the then-effective
Conversion Rate upon the earlier of (i) the date specified by vote or written
consent or agreement of holders of at least two-thirds of the then outstanding
shares of the Series B Preferred Stock, or (ii) upon the closing of a Qualified
Public Offering. As used herein, a “Qualified Public Offering” shall be the
commitment, underwritten public offering of the Corporation’s Common Stock
registered under the Securities Act of 1933, as amended (the “Securities Act”),
at a public offering price (prior to underwriters’ discounts and expenses) equal
to or exceeding $3.00 per share of Common Stock (as adjusted for any stock
dividends, combinations or split with respect to such shares), which generates
aggregate net proceeds to the Corporation (after deduction for underwriters’
discounts and expenses relating to the issuance, including without limitation
fees of the Corporation’s counsel) equal to or exceeding $15,000,000.

 

(c) Conversion Rate. Each share of the Series B Preferred Stock is convertible
into the number of shares of the Common Stock as shall be calculated by dividing
the Stated Value by $2.00 (the “Conversion Price”; the conversion rate so
calculated, the “Conversion Rate”), subject to adjustments as set forth in
Section 2(e) hereof.

 

A-1



--------------------------------------------------------------------------------

(d) Mechanics of Conversion.

 

(i) The Holder may exercise the conversion right specified in Section 2(a) by
giving written notice to the Corporation at any time, that the Holder elects to
convert a stated number of shares of the Series B Preferred Stock into a stated
number of shares of Common Stock, and by surrendering the certificate or
certificates representing the Series B Preferred Stock to be converted, duly
endorsed to the Corporation or in blank, to the Corporation at its principal
office (or at such other office as the Corporation may designate by written
notice, postage prepaid, to all Holders) at any time during its usual business
hours, together with a statement of the name or names (with addresses) of the
person or persons in whose name the certificate or certificates for Common Stock
shall be issued. Such conversion shall be deemed to have been made immediately
prior to the close of business on the date of surrender of the shares of Series
B Preferred Stock to be converted, and the person or persons entitled to receive
the shares of Common Stock issuable upon such conversion shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
such date.

 

(ii) If the conversion is in connection with the closing of a Qualified Public
Offering, the conversion may, at the option of any holder tendering shares of
Series B Preferred Stock for conversion, be conditioned upon the closing of the
Qualified Public Offering, in which event the person(s) entitled to receive the
Common Stock upon conversion of the Series B Preferred Stock shall not be deemed
to have converted such Series B Preferred Stock until immediately prior to the
closing of the Qualified Public Offering.

 

(e) Conversion Rate Adjustments. The Conversion Price shall be subject to
adjustment from time to time as follows:

 

(i) Consolidation, Merger, Sale, Lease or Conveyance. In case of any
consolidation or merger of the Corporation with or into another corporation, or
in case of any sale, lease or conveyance to another corporation of all or
substantially all the assets of the Corporation, each share of the Series B
Preferred Stock shall after the date of such consolidation, merger, sale, lease
or conveyance be convertible into the number of shares of stock or other
securities or property (including cash) to which the Common Stock issuable (at
the time of such consolidation, merger, sale, lease or conveyance) upon
conversion of such share of the Series B Preferred Stock would have been
entitled upon such consolidation, merger, sale, lease or conveyance; and in any
such case, if necessary, the provisions set forth herein with respect to the
rights and interests thereafter of the Holder of the shares of the Series B
Preferred Stock shall be appropriately adjusted so as to be applicable, as
nearly as may reasonably be, to any shares of stock of other securities or
property thereafter deliverable on the conversion of the shares of the Series B
Preferred Stock.

 

(ii) Stock Dividends, Subdivisions, Reclassification, or Combinations. If the
Corporation shall (i) declare a dividend or make a distribution on its Common
Stock in shares of its Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or
(iii) combine or reclassify the outstanding Common Stock into a smaller number
of shares; the Conversion Price in effect at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination, or reclassification shall be proportionately adjusted so that the
Holder of any shares of the Series B Preferred Stock surrendered for conversion
after such date shall be entitled to receive the number of shares of Common
Stock that he would have owned or been entitled to receive had such Series B
Preferred Stock been converted immediately prior to such date. Successive
adjustments in the Conversion Price shall be made whenever any event specified
above shall occur.

 

(iii) Issuances of Securities. If at any time on or before January 15, 2008 the
Corporation shall (i) sell or otherwise issue shares of the Common Stock at a
purchase price per share less than the Conversion Price in effect immediately
prior to such issuance, or (ii) sell or otherwise issue the Corporation’s
securities which are convertible into or exercisable for shares of the
Corporation’s Common Stock at a conversion or exercise price per share less than
the Conversion Price in effect immediately prior to such issuance, then
immediately upon such issuance or sale, the Conversion Price shall be adjusted
to a price equal to the purchase price of the shares of Common Stock or the
conversion or exercise price per share of the Corporation’s securities sold or
issued. If at any time after January 15, 2008, the Corporation shall (i) sell or
otherwise issue shares of the Common Stock at a purchase price per share less
than the Conversion Price in effect immediately prior to such issuance, or
(ii) sell or otherwise issue the Corporation’s securities which are convertible
into or exercisable for shares of the

 

A-2



--------------------------------------------------------------------------------

Corporation’s Common Stock at a conversion or exercise price per share less than
the Conversion Price in effect immediately prior to such issuance, then
immediately upon such issuance or sale, the Conversion Price shall be adjusted
to a price determined by multiplying the Conversion Price immediately prior to
such issuance by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issuance or sale,
plus the number of shares of the Common Stock that the aggregate consideration
received by the Corporation for such issuance would purchase at such Conversion
Price; and the denominator of which shall be the number of shares of Common
Stock outstanding immediately prior to such issuance plus the number of the
additional shares to be issued at such issuance or sale.

 

(iv) Excluded Transactions. No adjustment to the Conversion Price shall be
required under this Section 2(e) in the event of the issuance of shares of
Common Stock by the Corporation upon the conversion or exercise of or pursuant
to any outstanding stock options or stock option plan now existing or hereafter
approved by the Holders which stock options have an exercise or conversion price
per share of less than the Conversion Price.

 

(v) Reservation, Validity of Common Stock. The Corporation covenants that it
will at all times reserve and keep available, free from preemptive rights, out
of the aggregate of its authorized but unissued shares of Common Stock for the
purpose of effecting conversion of the Series B Preferred Stock, the full number
of shares of Common Stock deliverable upon the conversion of all outstanding
Series B Preferred Stock not therefore converted. Before taking any action which
would cause an adjustment in the Conversion Rate such that Common Stock issuable
upon the conversion of Series B Preferred Stock would be issued in excess of the
authorized Common Stock, the Corporation will take any corporate action which
may, in the opinion of its counsel, be necessary in order that the Corporation
may validly and legally issue fully-paid and non assessable shares of Common
Stock at such adjusted Conversion Rate. Such action may include, but it is not
limited to, amending the Corporation’s articles of incorporation to increase the
number of authorized Common Stock.

 

(f) Approvals. If any shares of the Common Stock to be reserved for the purpose
of conversion of shares of the Series B Preferred Stock require registration
with or approval of any governmental authority under any Federal or state law
before such shares may be validly issued or delivered upon conversion, then the
Corporation will in good faith and as expeditiously as possible endeavor to
secure such registration or approval, as the case may be. If, and so long as,
any Common Stock into which the shares of the Series B Preferred Stock are then
convertible is listed on any national securities exchange, the Corporation will,
if permitted by the rules of such exchange, list and keep listed on such
exchange, upon official notice of issuance, all shares of such Common Stock
issuable upon conversion.

 

(g) Valid Issuance. All shares of Common Stock that may be issued upon
conversion of shares of the Series B Preferred Stock will upon issuance be duly
and validly issued, fully paid and non-assessable and free from all taxes, liens
and charges with respect to the issuance thereof, and the Corporation shall take
no action that will cause a contrary result.

 

3. Liquidation.

 

(a) Liquidation Preference. In the event of liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary, the Holders of the
Series B Preferred Stock shall be entitled to receive, prior and before any
distribution of assets shall be made to the holders of any Common Stock, an
amount equal to the Stated Value per share of Series B Preferred Stock held by
such Holder (the “Liquidation Pay Out”). After payment of the Liquidation Pay
Out to each Holder and the payment of the respective liquidation preferences of
the other preferred stock of the Corporation, if any, pursuant to the
Corporation’s Articles of Incorporation, as amended, each such Holder shall be
entitled to share with the holders of the Common Stock, the remaining assets of
the Corporation available for distribution to the Corporation’s stockholders in
proportion to the shares of Common Stock then held by the holders of the Common
Stock and the shares of Common Stock which the holders then have the right to
acquire upon conversion of the Series B Preferred Stock.

 

(b) Ratable Distribution. If upon any liquidation, dissolution or winding up of
the Corporation, the net assets of the Corporation to be distributed among the
Holders shall be insufficient to permit payment in full to the Holders of such
Series B Preferred Stock, then all remaining net assets of the Corporation after
the provision for the payment of the Corporation’s debts shall be distributed
ratably in proportion to the full amounts to which they would otherwise be
entitled to receive among the Holders.

 

A-3



--------------------------------------------------------------------------------

(c) Merger, Reorganization or Sale of Assets. For purposes of this Section 3,
(i) any acquisition of the Corporation by means of merger or other form of
corporate reorganization in which outstanding shares of the Corporation are
exchanged for securities or other consideration issued, or caused to be issued,
by the acquiring corporation or its subsidiary (other than a mere
reincorporation transaction) or (ii) a sale of all or substantially all of the
assets of the Corporation, shall be treated as a liquidation, dissolution or
winding up of the Corporation and shall entitle the holders of Series B
Preferred Stock to receive at the closing in cash, securities or other property
amounts as specified in Section 3(a) above. Whenever the distribution provided
for in this Section 3 shall be payable in securities or property other than
cash, the value of such distribution shall be the fair market value of such
securities or other property as determined in good faith by the Board.

 

4. Voting Rights. Except as otherwise required under Florida law, the Holders of
the Series B Preferred Stock shall be entitled to vote at any meeting of
stockholders of the Corporation (or any written actions of stockholders in lieu
of meetings) with respect to any matters presented to the stockholders of the
Corporation for their action or consideration. For the purposes of such
stockholder votes, each share of Series B Preferred Stock shall be entitled to
one vote for each share of Common Stock such share of Series B Preferred Stock
would be convertible into at the record date set for such voting.
Notwithstanding the foregoing, so long as any shares of Series B Preferred Stock
remain outstanding, the Corporation shall not, without first obtaining the
approval of the holders of at least a majority of the then outstanding shares of
Series B Preferred Stock (i) alter or change the rights, preferences or
privileges of the Series B Preferred Stock as outlined herein, or (ii) create
any new class of series of capital stock having a preference over the Series B
Preferred Stock as to the payment of dividends or the distribution of assets
upon the occurrence of a Liquidation Event (“Senior Securities”), or (iii) alter
or change the rights, preferences or privileges of any Senior Securities so as
to adversely affect the Series B Preferred Stock.

 

5. Dividends. The Holders of the Series B Preferred Stock shall not be entitled
to receive dividends.

 

6. No Preemptive Rights. No Holders of the Series B Preferred Stock, whether now
or hereafter authorized, shall, as such Holder, have any preemptive right
whatsoever to purchase, subscribe for or otherwise acquire, stock of any class
of the Corporation nor of any security convertible into, nor of any warrant,
option or right to purchase, subscribe for or otherwise acquire, stock of any
class of the Corporation, whether now or hereafter authorized.

 

7. Exclusion of Other Rights. Except as may otherwise be required by law, the
shares of the Series B Preferred Stock shall not have any preferences or
relative, participating, optional or other special rights, other than those
specifically set forth in this resolution (as such resolution may be amended
from time to time) and in the Corporation’s Articles of Incorporation, as
amended.

 

8. Headings of Subdivisions. The headings of the various subdivisions hereof are
for convenience of reference only and shall not affect the interpretation of any
of the provisions hereof.

 

9. Severability of Provisions. If any right, preference or limitation of the
Series B Preferred Stock set forth in this certificate of designation
(“Certificate”) (as such Certificate may be amended from time to time) is
invalid, unlawful or incapable of being enforced by reason of any rule of law or
public policy, all other rights, preferences and limitations set forth in this
Certificate (as so amended) which can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation shall, nevertheless,
remain in full force and effect, and no right, preference or limitation herein
set forth shall be deemed dependent upon any other such right, preference or
limitation unless so expressed herein.

 

10. Status of Reacquired Shares. No shares of the Series B Preferred Stock which
have been issued and reacquired in any manner or converted into Common Stock may
be reissued, and all such shares shall be returned to the status of undesignated
shares of preferred stock of the Corporation.

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed in
its name and on its behalf by its Chief Executive Officer this      day of
November, 2005.

 

By:  

 

--------------------------------------------------------------------------------

    Michael S. Hedge     Chief Executive Officer

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

 

NEITHER THIS WARRANT NOR THE WARRANT STOCK (AS HEREINAFTER DEFINED) HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THIS WARRANT AND THE WARRANT STOCK MAY BE
TRANSFERRED ONLY IN COMPLIANCE WITH THE ACT AND SUCH LAWS. THIS LEGEND SHALL BE
ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT.

 

THIS WARRANT IS SUBJECT TO THE TERMS OF THE PREFERRED STOCK PURCHASE AGREEMENT,
DATED AS OF NOVEMBER     , 2005 BETWEEN THE COMPANY AND THE HOLDER HEREOF, A
COPY OF WHICH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY, AND
ANY TRANSFERS AND TRANSFEREES OF THIS WARRANT AND THE WARRANT STOCK ARE SUBJECT
TO THE TERMS AND CONDITIONS OF SUCH AGREEMENT.

 

Warrant No.     

 

WARRANT

For the Purchase of Common Stock of

DATREK MILLER INTERNATIONAL, INC.

a Florida corporation

 

VOID AFTER 5:00 P.M., EASTERN STANDARD TIME, ON NOVEMBER     , 2010.

 

                     Shares   __________

 

FOR VALUE RECEIVED, DATREK MILLER INTERNATIONAL, INC., a Florida corporation
(the “Company”), hereby certifies that                                  (the
“Holder”) is entitled, subject to the provisions of this Warrant, to purchase
from the Company up to                      shares of common stock (the “Common
Shares”), par value $.001 per share (“Common Stock”), of the Company at an
exercise price per Common Share equal to $.001 per Common Share (the “Exercise
Price”), during the period commencing November     , 2005 and expiring at 5:00
P.M., Eastern Standard time, on November     , 2010.

 

The number of Common Shares to be received upon the exercise of this Warrant may
be adjusted from time to time as hereinafter set forth. The Common Shares
deliverable upon such exercise, or the entitlement thereto upon such exercise,
and as adjusted from time to time, are hereinafter sometimes referred to as
“Warrant Stock.” The Warrants issued on the same date hereof bearing the same
terms and conditions as this Warrant shall be collectively referred to as the
“Warrants”.

 

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.

 

1. EXERCISE OF WARRANT

 

(a) By Payment of Cash. This Warrant may be exercised by its presentation and
surrender to the Company at its principal office (or such office or agency of
the Company as it may designate in writing to the Holder hereof), commencing on
November     , 2005 (“Date of Issuance”) and expiring at 5:00 P.M., Eastern
Standard time, on November     , 2010, with the Warrant Exercise Form attached
hereto duly executed and accompanied by payment (either in cash or by certified
or official bank check or by wire transfer, payable to the order of the Company)
of the Exercise Price for the number of shares specified in such Form.

 

The Company agrees that the Holder hereof shall be deemed the record owner of
such Common Shares as of the close of business on the date on which this Warrant
shall have been presented and payment made for such Common Shares as aforesaid
whether or not the Company or its transfer agent is open for business.
Certificates for

 

B-1



--------------------------------------------------------------------------------

the Common Shares so purchased shall be delivered to the Holder hereof within a
reasonable time, not exceeding 15 days, after the rights represented by this
Warrant shall have been so exercised. If this Warrant should be exercised in
part only, the Company shall, upon surrender of this Warrant for cancellation,
execute and deliver a new Warrant evidencing the rights of the Holder hereof to
purchase the balance of the shares purchasable hereunder as soon as reasonably
possible.

 

(b) Cashless Exercise. In lieu of the payment method set forth in Section 1(a)
above, the Holder may elect to exchange all or some of this Warrant for the
Common Shares equal to the value of the amount of this Warrant being exchanged
on the date of exchange. If the Holder elects to exchange this Warrant as
provided in this Section 1(b), the Holder shall tender to the Company this
Warrant for the amount being exchanged, along with written notice of the
Holder’s election to exchange some or all of this Warrant, and the Company shall
issue to the Holder the number of Common Shares computed using the following
formula:

 

X  =       Y (A-B)            A     

 

Where: X =    The number of Common Shares to be issued to the Holder.      Y =  
   The number of Common Shares purchasable under the amount of this Warrant
being exchanged (as adjusted to the date of such calculation).      A =    The
Market Price of one Common Share.      B =    The Exercise Price (as adjusted to
the date of such calculation).

 

The Warrant exchange shall take place on the date specified in the notice or if
the date the notice is received by the Company is later than the date specified
in the notice, on the date the notice is received by the Company.

 

As used herein in the phrase “Market Price” at any date shall be deemed to be
the last reported sale price or the closing price of the Common Stock on any
exchange (including the National Association of Securities Dealers Automated
Quotation System (“Nasdaq”)) on which the Common Stock is listed or the closing
price as quoted on the OTC Bulletin Board, or, in the case no such reported sale
takes place on such day, the average of the last reported sales prices or
quotations for the last five trading days, in either case as officially reported
or quoted by the principal securities exchange or the OTC Bulletin Board, and if
the Common Stock is not listed or quoted as determined in good faith by
resolution of the Board of Directors of the Company, based on the best
information available to it.

 

(c) “Easy Sale” Exercise. In lieu of the payment method set forth in
Section 1(a) above, when permitted by law and applicable regulations (including
rules of Nasdaq and National Association of Securities Dealers (“NASD”)), the
Holder may pay the aggregate Exercise Price (the “Exercise Amount”) through a
“same day sale” commitment from the Holder (and if applicable a broker-dealer
that is a member of the NASD (an “NASD Dealer”)), whereby the Holder irrevocably
elects to exercise this Warrant and to sell a portion of the shares so purchased
to pay the Exercise Amount and the Holder (or, if applicable, the NASD Dealer)
commits upon sale (or, in the case of the NASD Dealer, upon receipt) of such
shares to forward the Exercise Amount directly to the Company.

 

2. COVENANTS BY THE COMPANY

 

The Company covenants and agrees as follows:

 

(a) Reservation of Shares. During the period within which the rights represented
by this Warrant may be exercised, the Company shall, at all times, reserve and
keep available out of its authorized capital stock, solely for the purposes of
issuance upon exercise of this Warrant, such number of its Common Shares as
shall be issuable upon the exercise of this Warrant. If at any time the number
of authorized Common Shares shall not be sufficient to effect the exercise of
this Warrant, the Company will take such corporate action as may be necessary to

 

B-2



--------------------------------------------------------------------------------

increase its authorized but unissued Common Shares to such number of shares as
shall be sufficient for such purpose. The Company shall have analogous
obligations with respect to any other securities or property issuable upon
exercise of this Warrant.

 

(b) Valid Issuance, etc. All Common Shares which may be issued upon exercise of
the rights represented by this Warrant included herein will be, upon payment
thereof, validly issued, fully paid, non-assessable and free from all taxes,
liens and charges with respect to the issuance thereof.

 

(c) Taxes. All original issue taxes payable in respect of the issuance of Common
Shares upon the exercise of the rights represented by this Warrant shall be
borne by the Company, but in no event shall the Company be responsible or liable
for income taxes or transfer taxes upon the issuance or transfer of this Warrant
or the Warrant Stock.

 

(d) Fractional Shares. The Company shall not be required to issue certificates
representing fractions of Common Shares. In lieu of any fractional interests,
the Company shall make a cash payment equal to the Exercise Price multiplied by
such fraction.

 

3. EXCHANGE OR ASSIGNMENT OF WARRANT

 

This Warrant is exchangeable, without expense, at the option of the Holder, upon
presentation and surrender hereof to the Company for other Warrants of different
denominations, entitling the Holder to purchase in the aggregate the same number
of Common Shares purchasable hereunder. Subject to the provisions of this
Warrant and the receipt by the Company of any required representations and
agreements, upon surrender of this Warrant to the Company with the Warrant
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without additional charge, execute and deliver
a new Warrant in the name of the assignee named in such instrument of assignment
and this Warrant shall promptly be canceled. In the event of a partial
assignment of this Warrant, the new Warrants issued to the assignee and the
Holder shall make reference to the aggregate number of shares of Warrant Stock
issuable upon exercise of this Warrant.

 

4. RIGHTS OF THE HOLDER

 

The Holder shall not, by virtue hereof, be entitled to any voting or other
rights of a stockholder of the Company, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Warrant.

 

5. ADJUSTMENT OF EXERCISE PRICE

 

(a) Common Stock Dividends; Reclassification. If the Company, at any time while
this Warrant is outstanding, (a) shall pay a stock dividend on its Common Stock,
or (b) issue by reclassification of shares of Common Stock any shares of capital
stock of the Company, then (i) the Exercise Price shall be multiplied by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding after such event and (ii) the number of
shares of the Warrant Stock shall be multiplied by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
after such event and the denominator of which shall be the number of shares of
Common Stock outstanding immediately prior to such event. Any adjustment made
pursuant to this Section 5.1 shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution or, in the case of a subdivision or re-classification, shall become
effective immediately after the effective date thereof. Notwithstanding the
foregoing, if the Company, at any time while this Warrant is outstanding,
subdivides the outstanding shares of Common Stock into a larger number of shares
or combines the outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price shall remain $.001 per Common Share.

 

(b) Rights; Options; Warrants or Other Securities. If the Company, at any time
while this Warrant is outstanding, shall fix a record date for the issuance of
rights, options, warrants or other securities to all the holders of its Common
Stock entitling them to subscribe for or purchase, convert to, exchange for or
otherwise acquire shares of Common Stock for no consideration or at a price per
share less than the Exercise Price, the Exercise Price shall be multiplied by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such issuance or sale plus the number of shares
of Common Stock which the aggregate consideration received by the Company would
purchase at the Exercise Price, and the

 

B-3



--------------------------------------------------------------------------------

denominator of which shall be the number of shares of Common Stock outstanding
immediately prior to such issuance date plus the number of additional shares of
Common Stock offered for subscription, purchase, conversion, exchange or
acquisition, as the case may be. Such adjustment shall be made whenever such
rights, options, warrants or other securities are issued, and shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such rights, options, warrants or other
securities.

 

(c) Subscription Rights. If the Company, at any time while this Warrant is
outstanding, shall fix a record date for the distribution to holders of its
Common Stock, evidence of its indebtedness or assets or rights, options,
warrants or other security entitling them to subscribe for or purchase, convert
to, exchange for or otherwise acquire any security (excluding those referred to
in Sections 5(a) and 5(b) above), then in each such case the Exercise Price at
which this Warrant shall thereafter be exercisable shall be determined by
multiplying the Exercise Price in effect immediately prior to such record date
by a fraction, the numerator of which shall be the per-share Market Price on
such record date less the then fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of Common Stock as determined by the Board of Directors in
good faith, and the denominator of which shall be the Exercise Price as of such
record date; provided, however, that in the event of a distribution exceeding
10% of the net assets of the Company, such fair market value shall be determined
by an appraiser selected in good faith by the registered owners of a majority of
the Warrant Stock then outstanding; and provided, further, that the Company,
after receipt of the determination by such appraiser shall have the right to
select in good faith an additional appraiser meeting the same qualifications, in
which case the fair market value shall be equal to the average of the
determinations by each such appraiser. Such adjustment shall be made whenever
any such distribution is made and shall become effective immediately after the
record date mentioned above.

 

(d) Rounding. All calculations under this Section 5 shall be made to the nearest
cent or the nearest l/l00th of a share, as the case may be.

 

(e) Notice of Adjustment. Whenever the Exercise Price is adjusted pursuant to
this Section 5, the Company shall promptly deliver to the Holder a notice
setting forth the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment. Such notice shall be signed by
the chairman, president or chief financial officer of the Company.

 

(f) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any shares so owned or held shall be considered
an issue or sale of Common Stock by the Company.

 

(g) Change of Control; Compulsory Share Exchange. In case of (A) any Change of
Control Transaction (as defined below) or (B) any compulsory share exchange
pursuant to which the Common Stock is converted into other securities, cash or
property (each, an “Event”), lawful provision shall be made so that the Holder
shall have the right thereafter to exercise this Warrant for shares of stock and
other securities, cash and property receivable upon or deemed to be held by
holders of Common Stock following such Event, and the Holder shall be entitled
upon such Event to receive such amount of shares of stock and other securities,
cash or property as the shares of the Common Stock of the Company into which
this Warrant could have been exercised immediately prior to such Event (without
taking into account any limitations or restrictions on the exercisability of
this Warrant) would have been entitled; provided, however, that in the case of a
transaction specified in (A), above, in which holders of the Company’s Common
Stock receive cash, the Holder shall have the right to exercise the Warrant for
such number of shares of the surviving company equal to the amount of cash into
which this Warrant is then exercisable, divided by the fair market value of the
shares of the surviving company on the effective date of such Event. The terms
of any such Event shall include such terms so as to continue to give to the
Holder the right to receive the securities, cash or property set forth in this
Section 5(g) upon any exercise or redemption following such Event, and, in the
case of an Event specified in (A), above, the successor corporation or other
entity (if other than the Company) resulting from such reorganization, merger or
consolidation, or the person acquiring the properties and assets, or such other
controlling corporation or entity as may be appropriate, shall expressly assume
the obligation to deliver the securities or other assets which the Holder is
entitled to receive hereunder. The provisions of this Section 5(g) shall
similarly apply to successive Events. “Change of Control Transaction” means the
occurrence of any (i) merger or consolidation of the Company with or into
another entity, unless the holders of the Company’s securities immediately prior
to such transaction or series of transactions continue to hold at least 50% of
such securities

 

B-4



--------------------------------------------------------------------------------

following such transaction or series of transactions, (ii) a sale, conveyance,
lease, transfer or disposition of all or substantially all of the assets of the
Company in one or a series of related transactions or (iii) the execution by the
Company of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth above in (i) or (ii).

 

(h) Issuances Below Exercise Price. If the Company, at any time while this
Warrant is outstanding:

 

(i) issues or sells, or is deemed to have issued or sold, any Common Stock;

 

(ii) in any manner grants, issues or sells any rights, options, warrants,
options to subscribe for or to purchase Common Stock or any stock or other
securities convertible into or exchangeable for Common Stock (other than any
Excluded Securities (as defined below)) (such rights, options or warrants being
herein called “Options” and such convertible or exchangeable stock or securities
being herein called “Convertible Securities”); or

 

(iii) in any manner issues or sells any Convertible Securities;

 

for (a) with respect to paragraph (i) above, a price per share, or (b) with
respect to paragraphs (ii) or (iii) above, a price per share for which Common
Stock issuable upon the exercise of such Options or upon conversion or exchange
of such Convertible Securities is, less than the Exercise Price in effect
immediately prior to such issuance or sale, then, immediately after such
issuance, sale or grant, the Exercise Price shall be reduced to a price equal to
the price per share of the Common Stock sold or the exercise price or conversion
price of the Options and Convertible Securities, as applicable. No modification
of the issuance terms shall be made upon the actual issuance of such Common
Stock upon conversion or exchange of such Options or Convertible Securities. The
number of Common Shares issuable upon exercise of this Warrant shall be
increased to an amount equal to the quotient of (A) the product of (x) the
Exercise Price in effect immediately prior to the adjustment multiplied by
(y) the number of Common Shares issuable upon exercise of this Warrant
immediately prior to the adjustment, divided by (B) the adjusted Exercise Price.
If there is a change at any time in (i) the exercise price provided for in any
Options, (ii) the additional consideration, if any, payable upon the issuance,
conversion or exchange of any Convertible Securities or (iii) the rate at which
any Convertible Securities are convertible into or exchangeable for Common
Stock, then immediately after such change the Exercise Price shall be adjusted
to Exercise Price which would have been in effect at such time had such Options
or Convertible Securities still outstanding provided for such changed exercise
price, additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold; provided that no adjustment shall
be made if such adjustment would result in an increase of the Exercise Price
then in effect.

 

“Excluded Securities” means (i) options to be granted pursuant to a stock option
plan approved by Stanford International Bank Ltd. (“Stanford”); (ii) shares of
Common Stock issued upon conversion or exercise of warrants, options or other
securities convertible into Common Stock which have been specifically disclosed
to Stanford in the Securities Purchase Agreement dated as of even date herewith
between the Company and Stanford, or (iii) shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock issued or deemed to
be issued by the Company in connection with a strategic acquisition by the
Company of the assets or business, or division thereof, of another entity which
acquisition has been approved by Stanford in writing.

 

(i) Effect on Exercise Price of Certain Events. For purposes of determining the
adjusted Exercise Price under Section 5(h), the following shall be applicable:

 

(i) Calculation of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor, without deducting any expenses paid or
incurred by the Company or any commissions or compensations paid or concessions
or discounts allowed to underwriters, dealers or others performing similar
services in connection with such issue or sale. In case any Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities listed or quoted on a national securities
exchange or national

 

B-5



--------------------------------------------------------------------------------

quotation system, in which case the amount of consideration received by the
Company will be the arithmetic average of the closing sale price of such
security for the five (5) consecutive trading days immediately preceding the
date of receipt thereof. In case any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be. The
fair value of any consideration other than cash or securities will be determined
jointly by the Company and the registered owners of a majority of the Warrant
Stock then outstanding. If such parties are unable to reach agreement within 10
days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within 48 hours
of the 10th day following the Valuation Event by an appraiser selected in good
faith by the Company and agreed upon in good faith by the registered owners of a
majority of the Warrant Stock then outstanding. The determination of such
appraiser shall be binding upon all parties absent manifest error.

 

(ii) Integrated Transactions. In case any Option is issued in connection with
the issue or sale of other securities of the Company, together comprising one
integrated transaction in which no specific consideration is allocated to such
Options by the parties thereto, the Options will be deemed to have been issued
for an aggregate consideration of $.001.

 

(iii) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (a) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(b) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

(iv) Other Events. If any event occurs that would adversely affect the rights of
the Holder of this Warrant but is not expressly provided for by this Section 5
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Exercise Price so
as to protect the rights of the Holder; provided, however, that no such
adjustment will increase the Exercise Price.

 

(j) Notice of Certain Events. If:

 

(i) the Company shall declare a dividend (or any other distribution) on its
Common Stock;

 

(ii) the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock;

 

(iii) the Company shall authorize the granting to the holders of all of its
Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights;

 

(iv) the approval of any stockholders of the Company shall be required in
connection with any capital reorganization, reclassification of the Company’s
capital stock, any consolidation or merger to which the Company is a party, any
sale or transfer of all or substantially all of the assets of the Company, or
any compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; or

 

(v) the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;

 

then the Company shall cause to be filed at each office or agency maintained for
the purpose of exercise of this Warrant, and shall cause to be delivered to the
Holder, at least 30 calendar days prior to the applicable record or effective
date hereinafter specified, a notice (provided such notice shall not include any
material non-public information) stating (a) the date on which a record is to be
taken for the purpose of such dividend, distribution,

 

B-6



--------------------------------------------------------------------------------

redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined or (b) the
date on which such reorganization, reclassification, consolidation, merger,
sale, transfer or share exchange is expected to become effective or close, and
the date as of which it is expected that holders of Common Stock of record shall
be entitled to exchange their shares of Common Stock for securities, cash or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, transfer or share exchange; provided, however, that
the failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Nothing herein shall prohibit the Holder from exercising this
Warrant during the 30-day period commencing on the date of such notice.

 

(k) Increase in Exercise Price. In no event shall any provision in this
Section 5 cause the Exercise Price to be greater than the Exercise Price on the
date of issuance of this Warrant, except for a combination of the outstanding
shares of Common Stock into a smaller number of shares as referenced in
Section 5(a) above.

 

6. RESTRICTIONS ON EXERCISE

 

(a) Investment Intent. Unless, prior to the exercise of the Warrant, the
issuance of the Warrant Stock has been registered with the Securities and
Exchange Commission pursuant to the Act, the Warrant Exercise Form shall be
accompanied by a representation of the Holder to the Company to the effect that
such shares are being acquired for investment and not with a view to the
distribution thereof, and such other representations and documentation as may be
required by the Company, unless in the opinion of counsel to the Company such
representations or other documentation are not necessary to comply with the Act.

 

7. RESTRICTIONS ON TRANSFER

 

(a) Transfer to Comply with the Securities Act of 1933. Neither this Warrant nor
any Warrant Stock may be sold, assigned, transferred or otherwise disposed of
except as follows: (1) to a person who, in the opinion of counsel satisfactory
to the Company, is a person to whom this Warrant or the Warrant Stock may
legally be transferred without registration and without the delivery of a
current prospectus under the Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 7 with respect to any resale, assignment, transfer or other disposition
of such securities; (2) to any person upon delivery of a prospectus then meeting
the requirements of the Act relating to such securities and the offering thereof
for such sale, assignment, transfer or disposition; or (3) to any “affiliate”
(as such term is used in Rule 144 promulgated pursuant to the Act) of the
Holder.

 

(b) Legend. Subject to the terms hereof, upon exercise of this Warrant and the
issuance of the Warrant Stock, all certificates representing such Warrant Stock
shall bear on the face or reverse thereof substantially the following legend:

 

“The securities which are represented by this certificate have not been
registered under the Securities Act of 1933, and may not be sold, transferred,
hypothecated or otherwise disposed of until a registration statement with
respect thereto is declared effective under such act, or the Company receives an
opinion of counsel for the Company that an exemption from the registration
requirements of such act is available.”

 

8. LOST, STOLEN OR DESTROYED WARRANTS

 

In the event that the Holder notifies the Company that this Warrant has been
lost, stolen or destroyed and provides (a) a letter, in form reasonably
satisfactory to the Company, to the effect that it will indemnify the Company
from any loss incurred by it in connection therewith, and/or (b) an indemnity
bond in such amount as is reasonably required by the Company, the Company having
the option of electing either (a) or (b) or both, the Company may, in its sole
discretion, accept such letter and/or indemnity bond in lieu of the surrender of
this Warrant as required by Section 1 hereof.

 

B-7



--------------------------------------------------------------------------------

9. SUBSEQUENT HOLDERS

 

Every Holder hereof, by accepting the same, agrees with any subsequent Holder
hereof and with the Company that this Warrant and all rights hereunder are
issued and shall be held subject to all of the terms, conditions, limitations
and provisions set forth in this Warrant, and further agrees that the Company
and its transfer agent, if any, may deem and treat the registered holder of this
Warrant as the absolute owner hereof for all purposes and shall not be affected
by any notice to the contrary.

 

10. NOTICES

 

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
the other party at the following address, or at such other addresses as a party
may designate by five days advance written notice to the other party hereto.

 

Company:      Datrek Miller International, Inc.        835 Bill Jones Industrial
Drive        Springfield, Tennessee 37172        Attention: Michael S. Hedge,
Chief Executive Officer        Telephone:   615-384-1230        Facsimile:  
615-384-1290 with a copy to:      Adorno & Yoss LLP        2525 Ponce de Leon
Boulevard, 4th Floor        Coral Gables, Florida 33134        Attention: Seth
P. Joseph        Telephone:   305-460-1469        Facsimile:   305-460-1422
Holder:      Stanford International Bank Ltd.        6075 Poplar Avenue       
Memphis, Tennessee 38119        Attention: James M. Davis, President       
Telephone:   901-680-5260        Facsimile:   901-680-5265

 

11. GOVERNING LAW; JURISDICTION

 

This Warrant shall be governed by and interpreted in accordance with the laws of
the State of Florida, without regard to its principles of conflict of laws. Any
action or proceeding seeking to enforce any provision of, or based on any right
arising out of, this Warrant may be brought against any party in the federal
courts of Florida or the state courts of the State of Florida, and each of the
parties consents to the jurisdiction of such courts and hereby waives, to the
maximum extent permitted by law, any objection, including any objections based
on forum non conveniens, to the bringing of any such proceeding in such
jurisdictions.

 

(Signature on the following page)

 

B-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

 

DATREK MILLER INTERNATIONAL, INC. By:  

 

--------------------------------------------------------------------------------

    Michael S. Hedge     Chief Executive Officer

 

B-9



--------------------------------------------------------------------------------

DATREK MILLER INTERNATIONAL, INC.

 

WARRANT EXERCISE FORM

 

The undersigned hereby irrevocably elects (A) to exercise the Warrant dated
November     , 2005 (the “Warrant”), pursuant to the provisions of Section 1(a)
of the Warrant, to the extent of purchasing                      shares of the
common stock, par value $.001 per share (the “Common Stock”), of Datrek Miller
International, Inc. and hereby makes a payment of $             in payment
therefor, or (B) to exercise the Warrant to the extent of purchasing
                     shares of the Common Stock, pursuant to the provisions of
Section 1(b) of the Warrant. In exercising the Warrant, the undersigned hereby
confirms that the Common Stock to be issued hereunder is being acquired for
investment and not with a view to the distribution thereof. Please issue a
certificate or certificates representing said shares of Common Stock in the name
of the undersigned or in such other name as is specified below. Please issue a
new Warrant for the unexercised portion of the attached Warrant in the name of
the undersigned or in such other name as is specified below.

 

 

--------------------------------------------------------------------------------

Name of Holder

 

--------------------------------------------------------------------------------

Signature of Holder or Authorized Representative

 

--------------------------------------------------------------------------------

Signature, if jointly held

 

--------------------------------------------------------------------------------

Name and Title of Authorized Representative

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address of Holder

 

--------------------------------------------------------------------------------

Date

 

B-10



--------------------------------------------------------------------------------

EXHIBIT C

 

DATREK MILLER INTERNATIONAL, INC.

a Florida corporation

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of November __, 2005 (the
“Agreement”), is entered into by and among Datrek Miller International, Inc., a
Florida corporation (the “Company”), and the holders (the “Investors”) of the
Company’s capital stock and Warrants set forth on the signature page hereof.
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Preferred Stock Purchase Agreement (as hereinafter defined).

 

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Investors are agreeing to purchase from the Company, pursuant to the Preferred
Stock Purchase Agreement dated as of November __, 2005 between the Company and
Stanford International Bank Ltd., an Antiguan banking corporation (the
“Preferred Stock Purchase Agreement”) up to 4,000,000 shares of the Series B
Preferred Stock and Warrants to purchase up to 2,400,000 shares of the Company’s
common stock, par value $.001 (the “Common Stock”); and

 

WHEREAS, the Investors have further agreed to subscribe to an additional 500,000
shares of parity preferred stock, to be designated Series C $2.00 Convertible
Preferred Stock when authorized by the Company (the “Series C Preferred Stock”),
and warrants to purchase an additional 300,000 shares of Common Stock for an
aggregate purchase price of $1,000,000 on the same terms and conditions set
forth herein; and

 

WHEREAS, the Company desires to grant to the Investors the registration rights
set forth herein with respect to the shares of Common Stock issuable upon
conversion of the Series B Preferred Stock and the Series C Preferred Stock (the
“Conversion Shares”), the shares of Common Stock issuable upon exercise of the
Warrants (including the warrants issued in connection with the purchase of the
shares of Series C Preferred Stock) (the “Warrant Shares”), the shares of Common
Stock issuable upon the exercise of the warrants issuable in the event of a
registration default pursuant to Section 4(e) (the “Default Warrant Shares”) and
the shares of Common Stock issued as a dividend or other distribution with
respect to the Conversion Shares, Warrant Shares or Default Warrant Shares (the
“Distribution Shares”) (all the shares of the Series B Preferred Stock, the
Conversion Shares, the Merger Shares, the Warrant Shares, the Default Warrant
Shares and the Distribution Shares, collectively and interchangeably, are
referred to herein as the “Securities”).

 

NOW, THEREFORE, the parties hereto mutually agree as follows:

 

1. CERTAIN DEFINITIONS

 

As used herein the term “Registrable Security” means the Conversion Shares,
Warrant Shares, Default Warrant Shares and the Distribution Shares, until
(i) the Registration Statement (as defined below) has been declared effective by
the Securities and Exchange Commission (the “Commission”), and all Securities
have been disposed of pursuant to the Registration Statement, (ii) all
Securities have been sold under circumstances under which all of the applicable
conditions of Rule 144 (“Rule 144”) (or any similar provision then in force)
under the Securities Act of 1933, as amended (the “Securities Act”) are met, or
(iii) such time as, in the opinion of counsel to the Company reasonably
satisfactory to the Investors and upon delivery to the Investors of such
executed opinion, all Securities may be sold without any time, volume or manner
limitations pursuant to Rule 144 (or any similar provision then in effect). In
the event of any merger, reorganization, consolidation, recapitalization or
other change in corporate structure affecting the Common Stock, such adjustment
shall be deemed to be made in the definition of “Registrable Security” as is
appropriate in order to prevent any dilution or enlargement of the rights
granted pursuant to this Agreement. As used herein the term “Holder” means any
Person owning or having the right to acquire Registrable Securities or any
assignee thereof in accordance with Section 10 hereof. As used herein “Trading
Day” shall mean any business day on which the market on which the Common Stock
trades is open for business.

 

C-1



--------------------------------------------------------------------------------

2. RESTRICTIONS ON TRANSFER

 

Each of the Investors acknowledges and understands that prior to the
registration of the Securities as provided herein, the Securities are
“restricted securities” as defined in Rule 144. Each of the Investors
understands that no disposition or transfer of the Securities may be made by any
of the Investors in the absence of (i) an opinion of counsel to such Investor,
in form and substance reasonably satisfactory to the Company, that such transfer
may be made without registration under the Securities Act or (ii) such
registration.

 

3. COMPLIANCE WITH REPORTING REQUIREMENTS

 

With a view to making available to the Investors the benefits of Rule 144 or any
other similar rule or regulation of the Commission that may at any time permit
the holders of the Securities to sell securities of the Company to the public
pursuant to Rule 144, the Company agrees to:

 

(a) comply with the provisions of paragraph (c)(1) of Rule 144;

 

(b) file with the Commission in a timely manner all reports and other documents
required to be filed with the Commission pursuant to Section 13 or 15(d) under
the Securities Exchange Act of 1934 (the “Exchange Act”) by companies subject to
either of such sections, irrespective of whether the Company is then subject to
such reporting requirements; and

 

(c) Upon request by any Holder or the Company’s transfer agent, the Company
shall provide an opinion of counsel, which opinion shall be reasonably
acceptable to the Holder and/or the Company’s transfer agent, that such Holder
has complied with the applicable conditions of Rule 144 (or any similar
provision then in force).

 

4. REGISTRATION RIGHTS WITH RESPECT TO THE REGISTRABLE SECURITIES

 

(a) The Company agrees that it will prepare and file with the Commission,
(i) within 90 calendar days from the date of demand, a registration statement
(on Form S-1 or SB-2, or other appropriate registration statement form) under
the Securities Act (the “Registration Statement”), and (ii) if at least 20% of
the Registrable Securities covered under the Registration Statement filed under
(i) remain unsold during the effective period of such Registration Statement,
then within 20 days following receipt of a written notice from the holders
representing a majority of such unsold Registrable Securities, another
Registration Statement so as to permit a resale of the Securities under the
Securities Act by the Holders as selling stockholders and not as underwriters.

 

The Company shall use diligent best efforts to cause the Registration Statement
to become effective as soon as practical following the filing of the
Registration Statement. The Company will notify the Holders and its transfer
agent of the effectiveness of the Registration Statement within one Trading Day
of such event.

 

(b) The Company will maintain the Registration Statement or post-effective
amendment filed under this Section 4 effective under the Securities Act until
the earlier of (i) the date that none of the Registrable Securities covered by
such Registration Statement are or may become issued and outstanding, (ii) the
date that all of the Registrable Securities have been sold pursuant to such
Registration Statement, (iii) the date all the Holders receive an opinion of
counsel to the Company, which counsel shall be reasonably acceptable to the
Holders, that the Registrable Securities may be sold under the provisions of
Rule 144 without limitation as to volume, (iv) all Registrable Securities have
been otherwise transferred to persons who may trade such shares without
restriction under the Securities Act, and the Company has delivered a new
certificate or other evidence of ownership for such securities not bearing a
restrictive legend, or (v) two years from the Effective Date.

 

(c) All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of the Registration
Statement under this Section 4 and in complying with applicable securities and
blue sky laws (including, without limitation, all attorneys’ fees of the
Company) shall be borne by the Company. The Company shall also reimburse the
fees and expenses of counsel to the Holders incurred in connection with such
counsel’s review of the Registration Statement and advice concerning the

 

C-2



--------------------------------------------------------------------------------

Registration Statement and its filing subject to a cap of $15,000. The Holders
shall bear the cost of underwriting and/or brokerage discounts, fees and
commissions, if any, applicable to the Registrable Securities being registered.
The Holders and their counsel shall have a reasonable period, not to exceed 15
Trading Days, to review the proposed Registration Statement or any amendment
thereto, prior to filing with the Commission, and the Company shall provide the
Holders with copies of any comment letters received from the Commission with
respect thereto within two Trading Days of receipt thereof. The Company shall
qualify any of the Registrable Securities for sale in such states as the Holders
reasonably designate and shall furnish indemnification in the manner provided in
Section 7 hereof. However, the Company shall not be required to qualify in any
state which will require an escrow or other restriction relating to the Company
and/or the Holders, or which will require the Company to qualify to do business
in such state or require the Company to file therein any general consent to
service of process. The Company at its expense will supply each of the Investors
with copies of the applicable Registration Statement and the prospectus included
therein and other related documents in such quantities as may be reasonably
requested by any of the Investors.

 

(d) The Company shall not be required by this Section 4 to include the
Registrable Securities in any Registration Statement which is to be filed if, in
the opinion of counsel for both the Holders and the Company (or, should they not
agree, in the opinion of another counsel experienced in securities law matters
acceptable to counsel for the Holders and the Company) the proposed offering or
other transfer as to which such registration is requested is exempt from
applicable federal and state securities laws and would result in all purchasers
or transferees obtaining securities which are not “restricted securities,” as
defined in Rule 144.

 

(e) In the event that (i) the Registration Statement is not filed by the Company
in a timely manner as set forth in Section 4(a); or (ii) such Registration
Statement is not maintained as effective by the Company for the period set forth
in Section 4(b) above (each a “Registration Default”), then the Company will
issue to each of the Holders as of the first day of such Registration Default
and for every consecutive month in which such Registration Default is occurring,
as liquidated damages, and not as a penalty, warrants to purchase one (1) share
of the Common Stock (“Default Warrants”) for each share of Series B Preferred
Stock issued to the Holders pursuant to the Preferred Stock Purchase Agreement
until such corresponding Registration Default no longer exists (“Liquidated
Damages”); provided, however, that the issuance of such Default Warrants shall
not relieve the Company from its obligations to register the Registrable
Securities pursuant to this Section.

 

If the Company does not issue the Default Warrants to the Holders as set forth
above, the Company will pay any Holder’s reasonable costs of any action in a
court of law to cause compliance with this Section 4(e), including reasonable
attorneys’ fees, in addition to the Default Warrants. The registration of the
Registrable Securities pursuant to this Section shall not affect or limit a
Holder’s other rights or remedies as set forth in this Agreement.

 

(f) The Company shall be precluded from including in any Registration Statement
which it is required to file pursuant to this Section 4 any other securities
apart from the Registrable Securities, without the prior written consent of the
Holders.

 

(g) If, at any time any Registrable Securities are not at the time covered by
any effective Registration Statement, the Company shall determine to register
under the Securities Act (including pursuant to a demand of any stockholder of
the Company exercising registration rights) any of its shares of the Common
Stock (other than in connection with a merger or other business combination
transaction that has been consented to in writing by holders of the Series B
Preferred Stock, or pursuant to Form S-8 when such filing has been consented to
in writing by holders of the Series B Preferred Stock), it shall send to each
Holder written notice of such determination and, if within 20 days after receipt
of such notice, such Holder shall so request in writing, the Company shall its
best efforts to include in such registration statement all or any part of the
Registrable Securities that such Holder requests to be registered.
Notwithstanding the foregoing, if, in connection with any offering involving an
underwriting of the Common Stock to by issued by the Company, the managing
underwriter shall impose a limitation on the number of shares of the Common
Stock included in any such registration statement because, in such underwriter’s
judgment, such limitation is necessary based on market conditions: (a) if the
registration statement is for a public offering of common stock on a “firm
commitment” basis with gross proceeds to the Company of at least $15,000,000 (a
“Qualified Public Offering”), the Company may exclude, to the extent so advised
by the underwriters, the Registrable Securities from the underwriting; provided,
however, that if the

 

C-3



--------------------------------------------------------------------------------

underwriters do not entirely exclude the Registrable Securities from such
Qualified Public Offering, the Company shall be obligated to include in such
registration statement, with respect to the requesting Holder, only an amount of
Registrable Securities equal to the product of (i) the number of Registrable
Securities that remain available for registration after the underwriter’s
cutback and (ii) such Holder’s percentage of ownership of all the Registrable
Securities then outstanding (on an as-converted basis) (the “Registrable
Percentage”); and (b) if the registration statement is not for a Qualified
Public Offering, the Company shall be obligated to include in such registration
statement, with respect to the requesting Holder, only an amount of Registrable
Securities equal to the product of (i) the number of Registrable Securities that
remain available for registration after the underwriter’s cutback and (ii) such
Holder’s Registrable Percentage; provided, however, that the aggregate value of
the Registrable Securities to be included in such registration may not be so
reduced to less than 30% of the total value of all securities included in such
registration. If any Holder disapproves of the terms of any underwriting
referred to in this paragraph, it may elect to withdraw therefrom by written
notice to the Company and the underwriter. No incidental right under this
paragraph shall be construed to limit any registration required under the other
provisions of this Agreement.

 

5. COOPERATION WITH COMPANY

 

Each Holder will cooperate with the Company in all respects in connection with
this Agreement, including timely supplying all information reasonably requested
by the Company (which shall include all information regarding such Holder and
proposed manner of sale of the Registrable Securities required to be disclosed
in any Registration Statement) and executing and returning all documents
reasonably requested in connection with the registration and sale of the
Registrable Securities and entering into and performing its obligations under
any underwriting agreement, if the offering is an underwritten offering, in
usual and customary form, with the managing underwriter or underwriters of such
underwritten offering. Nothing in this Agreement shall obligate any Holder to
consent to be named as an underwriter in any Registration Statement. The
obligation of the Company to register the Registrable Securities shall be
absolute and unconditional as to those Registrable Securities which the
Commission will permit to be registered without naming any Holder as
underwriters. Any delay or delays caused by a Holder by failure to cooperate as
required hereunder shall not constitute a Registration Default as to such
Holder.

 

6. REGISTRATION PROCEDURES

 

If and whenever the Company is required by any of the provisions of this
Agreement to effect the registration of any of the Registrable Securities under
the Securities Act, the Company shall (except as otherwise provided in this
Agreement), as expeditiously as possible, subject to the Holders’ assistance and
cooperation as reasonably required with respect to each Registration Statement:

 

(a) (i) prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all Registrable Securities covered by such Registration Statement
whenever any of the Holder shall desire to sell or otherwise dispose of the same
(including prospectus supplements with respect to the sales of Registrable
Securities from time to time in connection with a registration statement
pursuant to Rule 415 promulgated under the Securities Act) and (ii) take all
lawful action such that each of (A) the Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (B) the prospectus forming part of the
Registration Statement, and any amendment or supplement thereto, does not at any
time during the Registration Period include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading;

 

(b) (i) prior to the filing with the Commission of any Registration Statement
(including any amendments thereto) and the distribution or delivery of any
prospectus (including any supplements thereto), provide draft copies thereof to
the Holders as required by Section 4(c) and reflect in such documents all such
comments as the Holders (and their counsel) reasonably may propose; (ii) furnish
to each of the Holders such numbers of copies of a prospectus including a
preliminary prospectus or any amendment or supplement to any prospectus, as
applicable, in conformity with the requirements of the Securities Act, and such
other documents, as any of the Holders may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by such Holder; and (iii) provide to the Holders copies of any comments
and communications from the Commission relating to the Registration Statement,
if lawful to do so;

 

C-4



--------------------------------------------------------------------------------

(c) register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or blue sky laws of such jurisdictions as
any of the Holders shall reasonably request (subject to the limitations set
forth in Section 4(c) above), and do any and all other acts and things which may
be necessary or advisable to enable such Holder to consummate the public sale or
other disposition in such jurisdiction of the Registrable Securities owned by
such Holder;

 

(d) list such Registrable Securities on the markets where the Common Stock of
the Company is listed as of the effective date of the Registration Statement, if
the listing of such Registrable Securities is then permitted under the rules of
such markets;

 

(e) notify the Holders at any time when a prospectus relating thereto covered by
the Registration Statement is required to be delivered under the Securities Act,
of the happening of any event of which it has knowledge as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and the Company
shall prepare and file a curative amendment under Section 6(a) as quickly as
reasonably possible and during such period, the Holders shall not make any sales
of Registrable Securities pursuant to the Registration Statement;

 

(f) after becoming aware of such event, notify each of the Holders who holds
Registrable Securities being sold (or, in the event of an underwritten offering,
the managing underwriters) of the issuance by the Commission of any stop order
or other suspension of the effectiveness of the Registration Statement at the
earliest possible time and take all lawful action to effect the withdrawal,
rescission or removal of such stop order or other suspension;

 

(g) cooperate with the Holders to facilitate the timely preparation and delivery
of certificates for the Registrable Securities to be offered pursuant to the
Registration Statement and enable such certificates for the Registrable
Securities to be in such denominations or amounts, as the case may be, as any of
the Holders reasonably may request and registered in such names as any of the
Holders may request; and, within three Trading Days after a Registration
Statement which includes Registrable Securities is declared effective by the
Commission, deliver and cause legal counsel selected by the Company to deliver
to the transfer agent for the Registrable Securities (with copies to the
Holders) an appropriate instruction and, to the extent necessary, an opinion of
such counsel;

 

(h) take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Holders of their Registrable Securities in
accordance with the intended methods therefor provided in the prospectus which
are customary for issuers to perform under the circumstances;

 

(i) in the event of an underwritten offering, promptly include or incorporate in
a prospectus supplement or post-effective amendment to the Registration
Statement such information as the managers reasonably agree should be included
therein and to which the Company does not reasonably object and make all
required filings of such prospectus supplement or post-effective amendment as
soon as practicable after it is notified of the matters to be included or
incorporated in such prospectus supplement or post-effective amendment; and

 

(j) maintain a transfer agent and registrar for the Common Stock.

 

7. INDEMNIFICATION

 

(a) To the maximum extent permitted by law, the Company agrees to indemnify and
hold harmless each of the Holders, each person, if any, who controls any of the
Holders within the meaning of the Securities Act, and each director, officer,
shareholder, employee, agent, representative, accountant or attorney of the
foregoing (each of such indemnified parties, a “Distributing Investor”) against
any losses, claims, damages or liabilities, joint or several (which shall, for
all purposes of this Agreement, include, but not be limited to, all reasonable
costs of defense and investigation and all reasonable attorneys’ fees and
expenses), to which the

 

C-5



--------------------------------------------------------------------------------

Distributing Investor may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement, or any
related final prospectus or amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that the Company will not be liable in any such
case to the extent, and only to the extent, that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such Registration Statement,
preliminary prospectus, final prospectus or amendment or supplement thereto in
reliance upon, and in conformity with, written information furnished to the
Company by the Distributing Investor, its counsel, or affiliates, specifically
for use in the preparation thereof or (ii) by such Distributing Investor’s
failure to deliver to the purchaser a copy of the most recent prospectus
(including any amendments or supplements thereto). This indemnity agreement will
be in addition to any liability which the Company may otherwise have.

 

(b) To the maximum extent permitted by law, each Distributing Investor agrees
that it will indemnify and hold harmless the Company, and each officer and
director of the Company or person, if any, who controls the Company within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities (which shall, for all purposes of this Agreement, include, but not
be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees and expenses) to which the Company or any such
officer, director or controlling person may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Statement, or any related final prospectus or amendment or supplement thereto,
or arise out of or are based upon the omission or the alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but in each case only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in such Registration Statement, final prospectus or amendment or supplement
thereto in reliance upon, and in conformity with, written information furnished
to the Company by such Distributing Investor, its counsel or affiliates,
specifically for use in the preparation thereof. This indemnity agreement will
be in addition to any liability which the Distributing Investor may otherwise
have under this Agreement. Notwithstanding anything to the contrary herein, the
Distributing Investor shall be liable under this Section 7(b) for only that
amount as does not exceed the net proceeds to such Distributing Investor as a
result of the sale of Registrable Securities pursuant to the Registration
Statement.

 

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action against such indemnified party, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party will not relieve the indemnifying party from any liability
which it may have to any indemnified party except to the extent the failure of
the indemnified party to provide such written notification actually prejudices
the ability of the indemnifying party to defend such action. In case any such
action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate in, and, to the extent that it may wish, jointly with
any other indemnifying party similarly notified, assume the defense thereof,
subject to the provisions herein stated and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not be liable to such indemnified party
under this Section 7 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation, unless the indemnifying party shall not
pursue the action to its final conclusion. The indemnified parties shall have
the right to employ one or more separate counsel in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall not be at the expense of the indemnifying party if the indemnifying party
has assumed the defense of the action with counsel reasonably satisfactory to
the indemnified party unless (i) the employment of such counsel has been
specifically authorized in writing by the indemnifying party, or (ii) the named
parties to any such action (including any interpleaded parties) include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by its counsel that there may be one or more legal defenses
available to the indemnifying party different from or in conflict with any legal
defenses which may be available to the indemnified party or any other
indemnified party (in which case the indemnifying party shall not have the right
to assume the defense of such action on behalf of such indemnified party, it
being understood, however, that the indemnifying party shall, in

 

C-6



--------------------------------------------------------------------------------

connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable only for the reasonable fees and
expenses of one separate firm of attorneys for the indemnified party, which firm
shall be designated in writing by the indemnified party). No settlement of any
action against an indemnified party shall be made without the prior written
consent of the indemnified party, which consent shall not be unreasonably
withheld so long as such settlement includes a full release of claims against
the indemnified party.

 

All fees and expenses of the indemnified party (including reasonable costs of
defense and investigation in a manner not inconsistent with this Section and all
reasonable attorneys’ fees and expenses) shall be paid to the indemnified party,
as incurred, within 10 Trading Days of written notice thereof to the
indemnifying party; provided, that the indemnifying party may require such
indemnified party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such indemnified party is not
entitled to indemnification hereunder.

 

8. CONTRIBUTION

 

In order to provide for just and equitable contribution under the Securities Act
in any case in which (i) the indemnified party makes a claim for indemnification
pursuant to Section 7 hereof but is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
the express provisions of Section 7 hereof provide for indemnification in such
case, or (ii) contribution under the Securities Act may be required on the part
of any indemnified party, then the Company and the applicable Distributing
Investor shall contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (which shall, for all purposes of this
Agreement, include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees and expenses), in either such
case (after contribution from others) on the basis of relative fault as well as
any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the applicable Distributing Investor on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the Distributing Investor
agree that it would not be just and equitable if contribution pursuant to this
Section 8 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 8. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this Section 8 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

Notwithstanding any other provision of this Section 8, in no event shall (i) any
of the Distributing Investors be required to undertake liability to any person
under this Section 8 for any amounts in excess of the dollar amount of the
proceeds received by such Distributing Investor from the sale of such
Distributing Investor’s Registrable Securities (after deducting any fees,
discounts and commissions applicable thereto) pursuant to any Registration
Statement under which such Registrable Securities are registered under the
Securities Act and (ii) any underwriter be required to undertake liability to
any person hereunder for any amounts in excess of the aggregate discount,
commission or other compensation payable to such underwriter with respect to the
Registrable Securities underwritten by it and distributed pursuant to such
Registration Statement.

 

9. NOTICES

 

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
to each of the other parties thereunto entitled at the following addresses, or
at such other addresses as a party may designate by five days advance written
notice to each of the other parties hereto.

 

C-7



--------------------------------------------------------------------------------

Company:      Datrek Miller International, Inc.        835 Bill Jones Industrial
Drive        Springfield, Tennessee 37172        Attention: Michael S. Hedge,
Chief Executive Officer        Telephone:   615-384-1230        Facsimile:  
615-384-1290 with a copy to:      Adorno & Yoss LLP        2525 Ponce de Leon
Boulevard, 4th Floor        Coral Gables, Florida 33134        Attention: Seth
P. Joseph        Telephone:   305-460-1469        Facsimile:   305-460-1422
Investors:      At the address and facsimile set forth on the signature page
hereof

 

10. ASSIGNMENT

 

The registration rights granted to any Holder under this Agreement may be
transferred or assigned provided the transferee is bound by the terms of this
Agreement and the Company is given written notice of such transfer or
assignment.

 

11. ADDITIONAL COVENANTS OF THE COMPANY

 

For so long as it shall be required to maintain the effectiveness of the
Registration Statement, it shall file all reports and information required to be
filed by it with the Commission in a timely manner and take all such other
action so as to maintain such eligibility for the use of the applicable form.

 

12. CONFLICTING AGREEMENTS

 

The Company shall not enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise prevents the Company from complying with all of its obligations
hereunder.

 

13. GOVERNING LAW; JURISDICTION

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Florida, without regard to its principles of conflict of laws.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any party in the
federal courts of Florida or the state courts of the State of Florida, and each
of the parties consents to the jurisdiction of such courts and hereby waives, to
the maximum extent permitted by law, any objection, including any objections
based on forum non conveniens, to the bringing of any such proceeding in such
jurisdictions.

 

14. MISCELLANEOUS

 

(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, together with the other Primary Documents, including any
certificate, schedule, exhibit or other document delivered pursuant to their
terms, constitutes the entire agreement among the parties hereto with respect to
the subject matters hereof and thereof, and supersedes all prior agreements and
understandings, whether written or oral, among the parties with respect to such
subject matters.

 

C-8



--------------------------------------------------------------------------------

(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.

 

(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.

 

(d) Construction. This Agreement and each of the Primary Documents have been
entered into freely by each of the parties, following consultation with their
respective counsel, and shall be interpreted fairly in accordance with its
respective terms, without any construction in favor of or against either party.

 

(e) Binding Effect of Agreement. This Agreement shall inure to the benefit of,
and be binding upon the successors and assigns of each of the parties hereto,
including any transferees of the Securities.

 

(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or unenforceability of this Agreement in any other jurisdiction.

 

(g) Attorneys’ Fees. If any action should arise between the parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.

 

(h) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of this Agreement.

 

(i) Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original and all of which, when taken together, will
be deemed to constitute one and the same agreement.

 

[Signatures on the following page]

 

C-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed, on this      day of November, 2005.

 

DATREK MILLER INTERNATIONAL, INC. By:  

 

--------------------------------------------------------------------------------

    Michael S. Hedge     Chief Executive Officer INVESTORS: STANFORD
INTERNATIONAL BANK LTD. By:  

 

--------------------------------------------------------------------------------

    James M. Davis     Chief Financial Officer

 

 

--------------------------------------------------------------------------------

DANIEL T. BOGAR 1016 Sanibel Drive Hollywood, Florida 33019 Telephone:  
305-960-8530 Facsimile:   305-960-8535

 

--------------------------------------------------------------------------------

RONALD M. STEIN 6520 Allison Road Miami Beach, Florida 33141 Telephone:  
305-960-8530 Facsimile:   305-960-8535

 

[Signatures on the following page]

 

C-10



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

OSVALDO PI 6405 SW 104 Street Pinecrest, Florida 33156 Telephone:   305-960-8530
Facsimile:   305-960-8535

 

--------------------------------------------------------------------------------

WILLIAM R. FUSSELMANN 141 Crandon Boulevard, #437 Key Biscayne, Florida 33149
Telephone:   305-960-8530 Facsimile:   305-960-8535

 

--------------------------------------------------------------------------------

CHARLES M. WEISER 3521 N. 55th Avenue Hollywood, Florida 33021

 

C-11



--------------------------------------------------------------------------------

EXHIBIT D

 

DATREK MILLER INTERNATIONAL, INC.

a Florida corporation

 

CLOSING CERTIFICATE

 

The undersigned, Michael S. Hedge, hereby certifies to Stanford International
Bank Ltd., an Antiguan banking corporation (“SIBL”), that he is the duly elected
and acting Chief Executive Officer of Datrek Miller International, Inc., a
Florida corporation (the “Company”), and hereby further certifies to SIBL as
follows:

 

All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Preferred Stock Purchase Agreement
dated as of November     , 2005 and entered into by and between the Company and
SIBL (the “Securities Purchase Agreement”):

 

  1. Representations and Warranties. The Company’s representations and
warranties contained in the Securities Purchase Agreement are true and correct
in all respects on and as of the date hereof, as though made on and as of such
date, except to the extent that any such representation or warranty relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all respects on and as of such earlier date.

 

  2. Covenants and Agreements. The Company has performed all covenants and
agreements required to be performed pursuant to the Securities Purchase
Agreement in all respects on and as of the date hereof.

 

  3. Recent Events. Except as disclosed in the Securities Purchase Agreement,
since the Closing Date, there has not been any material adverse change or any
material adverse development in the business, properties, operations, financial
condition, prospects, outstanding securities or results or operations of the
Company and no event has occurred and no circumstances exist that may result in
such material adverse change. The Company has not engaged in any practice, taken
any action, or entered into any transaction outside its ordinary course of
business.

 

IN WITNESS WHEREOF, the undersigned has executed this Officers’ Certificate this
     day of November, 2005.

 

 

--------------------------------------------------------------------------------

Michael S. Hedge

Chief Executive Officer